
	

114 S3011 PCS: Bolster Accountability to Drive Government Efficiency and Reform Washington Act of 2016
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 505114th CONGRESS2d Session
		S. 3011
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2016
			Mr. Johnson introduced the following bill; which was read the first time
		
		June 6, 2016Read the second time and placed on the calendarA BILL
		To improve the accountability, efficiency, transparency, and overall effectiveness of the Federal
			 Government.   
	
	
		1.Short title
 This Act may be cited as the Bolster Accountability to Drive Government Efficiency and Reform Washington Act of 2016.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title. Sec. 2. Table of contents. TITLE I—Efficiency, transparency, and other reforms Subtitle A—Federal real property sale and management Sec. 1101. Definitions. Sec. 1102. Federal Real Property Reform Board. Sec. 1103. Property management. Sec. 1104. Agency retention of proceeds. Sec. 1105. Surplus property donations to museums. Sec. 1106. Duties of Federal agencies. Sec. 1107. Streamlining the McKinney-Vento Homeless Assistance Act. Subtitle B—Taxpayers right to know Sec. 1201. Short title. Sec. 1202. Inventory of Government programs. Sec. 1203. Guidance and implementation. Subtitle C—Stopping Improper Payments to Deceased People  Sec. 1301. Short title. Sec. 1302. Distribution of death information furnished to or maintained by the social security administration. Sec. 1303. Improving the use of death data by government agencies to curb improper payments. Sec. 1304. Plan for ensuring the accuracy and completeness of death data maintained and distributed by the Social Security Administration. Sec. 1305. Report on information security. Subtitle D—Fraud reduction and data analytics Sec. 1401. Short title. Sec. 1402. Definitions. Sec. 1403. Establishment of financial and administrative controls relating to fraud and improper payments. Sec. 1404. Working group. Subtitle E—Duplication reduction and agency coordination Sec. 1501. Short title. Sec. 1502. Purpose. Sec. 1503. Identification, consolidation, and elimination of unnecessarily duplicative Government programs. Sec. 1504. Improvements to elimination of unnecessary duplication. Subtitle F—Administrative leave Sec. 1601. Short title. Sec. 1602. Sense of Congress. Sec. 1603. Administrative leave. Sec. 1604. Investigative leave and notice leave. Sec. 1605. Leave for weather and safety issues. Sec. 1606. Additional oversight. Subtitle G—Enhancements for Inspectors General PART I—Inspector General empowerment Sec. 1701. Short title. Sec. 1702. Nonduty status of Inspectors General; nominal supervision. Sec. 1703. Additional authority provisions for Inspectors General. Sec. 1704. Additional responsibilities and resources of the Council of the Inspectors General on Integrity and Efficiency. Sec. 1705. Reports and additional information. Sec. 1706. Full and prompt access to all documents. Sec. 1707. Access to information for certain Inspectors General. Sec. 1708. Technical and conforming amendments. PART II—Inspector General Mandates Reporting Sec. 1751. Short title. Sec. 1752. Reporting requirements of Inspectors General. Subtitle H—Enhancements for Government Accountability Office PART I—Government Accountability Office mandates revisions Sec. 1801. Short title. Sec. 1802. Reports eliminated. Sec. 1803. Reports modified. PART II—Government Accountability Office Access and Oversight Sec. 1851. Short title. Sec. 1852. Access to certain information. Subtitle I—Stopping wasteful Federal bonuses Sec. 1901. Short title. Sec. 1902. Bonuses. Subtitle J—Eliminating Government-funded oil-paintings Sec. 1921. Short title. Sec. 1922. Prohibition on use of funds for portraits. Subtitle K—Presidential allowance modernization Sec. 1941. Short title. Sec. 1942. Amendments. Sec. 1943. Rule of construction. Sec. 1944. Transition rules. Sec. 1945. Applicability. Subtitle L—Making electronic Government accountable Sec. 1961. Short title. Sec. 1962. OMB Directive on management of software licenses. Subtitle M—Construction consensus procurement improvement Sec. 1981. Short title. Sec. 1982. Congressional findings. Sec. 1983. Design-build construction process improvement. Sec. 1984. Prohibition on the use of a reverse auction for the award of a contract for design and construction services. TITLE II—Accountability enhancements Subtitle A—Expanded whistleblower protections for employees Sec. 2101. Short title. PART I—Employees generally Sec. 2121. Definitions. Sec. 2122. Stays; probationary employees. Sec. 2123. Adequate access of Special Counsel to information. Sec. 2124. Prohibited personnel practices. Sec. 2125. Discipline of supervisors based on retaliation against whistleblowers. Sec. 2126. Suicide by employees. Sec. 2127. Training for supervisors. Sec. 2128. Information on whistleblower protections. PART II—Department of Veterans Affairs employees  Sec. 2141. Prevention of unauthorized access to medical records of employees of the Department of Veterans Affairs. Sec. 2142. Outreach on availability of mental health services available to employees of the Department of Veterans Affairs. Sec. 2143. Protocols to address threats against employees of the Department of Veterans Affairs. Sec. 2144. Comptroller General of the United States study on accountability of chiefs of police of Department of Veterans Affairs medical centers. Subtitle B—Enhanced whistleblower protection for contractor and grantee employees Sec. 2201. Enhancement of whistleblower protection for contractor and grantee employees. Subtitle C—Office of Special Counsel reauthorization Sec. 2301. Short title. Sec. 2302. Adequate access of Special Counsel to information. Sec. 2303. Prohibited personnel practices; information on whistleblower protections. Sec. 2304. Additional whistleblower provisions. Sec. 2305. Termination of certain investigations by the Office of Special Counsel. Sec. 2306. Allegations of wrongdoing within the Office of Special Counsel. Sec. 2307. Reporting requirements. Sec. 2308. Establishment of survey pilot program. Sec. 2309. Authorization of appropriations.  IEfficiency, transparency, and other reforms AFederal real property sale and management 1101.DefinitionsIn this subtitle:
 (1)AdministratorThe term Administrator means the Administrator of General Services. (2)BoardThe term Board means the Federal Real Property Reform Board established by section 1102.
 (3)DirectorThe term Director means the Director of the Office of Management and Budget. (4)Federal agencyThe term Federal agency means—
 (A)an executive department or independent establishment in the executive branch of the Government; and
 (B)a wholly owned Government corporation. (5)Federal civilian real property and civilian real property (A)In generalThe terms Federal civilian real property and civilian real property mean Federal real property assets, including—
 (i)public buildings (as defined in section 3301 of title 40, United States Code);
 (ii)occupied and improved grounds; (iii)leased space; and
 (iv)other physical structures under the custody and control of any Federal agency.
 (B)ExclusionsThe terms Federal civilian real property and civilian real property do not include— (i)any military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));
 (ii)any property that is excepted from the definition of the term property under section 102 of title 40, United States Code; (iii)Indian and native Eskimo property held in trust by the Federal Government as described in section 3301(a)(5)(C)(iii) of title 40, United States Code;
 (iv)real property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
 (v)any real property the Director excludes for reasons of national security; (vi)any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) administered by—
 (I)the Secretary of the Interior, acting through— (aa)the Director of the Bureau of Land Management;
 (bb)the Director of the National Park Service; (cc)the Commissioner of Reclamation; or
 (dd)the Director of the United States Fish and Wildlife Service; or (II)the Secretary of Agriculture, acting through the Chief of the Forest Service; or
 (vii)any postal property. (6)Field officeThe term field office means any office of a Federal agency that is not the headquarters office location for the Federal agency.
 (7)Postal propertyThe term postal property means any property owned or leased by the United States Postal Service. 1102.Federal Real Property Reform Board (a)Establishment (1)In generalThere is established an independent board to be known as the Federal Real Property Reform Board.
 (2)DutiesThe Board shall carry out the duties described in subsection (c). (3)Membership (A)In generalThe Board shall be composed of—
 (i)a Chairperson appointed by the President, by and with the advice and consent of the Senate; and
 (ii)6 members appointed by the President. (B)AppointmentsIn making appointments to the Board under subparagraph (A)(ii), the President shall consult with—
 (i)the Speaker of the House of Representatives concerning the appointment of 2 members; (ii)the majority leader of the Senate concerning the appointment of 2 members;
 (iii)the minority leader of the House of Representatives concerning the appointment of 1 member; and (iv)the minority leader of the Senate concerning the appointment of 1 member.
 (C)TermsThe term for each member of the Board shall be 6 years. (D)VacanciesA vacancy on the Board shall be filled in the same manner in which the original appointment was made.
 (E)QualificationsIn making appointments to the Board, the President shall ensure that the Board contains individuals with expertise representative of—
 (i)commercial real estate and redevelopment; (ii)space optimization and utilization; and
 (iii)community development, including transportation and planning. (4)Board meetings (A)Open meetings (i)In generalEach meeting of the Board, other than meetings in which classified information is to be discussed, shall—
 (I)be open to the public; and (II)be announced in the Federal Register and the Federal website established by the Board at least 14 calendar days in advance of a meeting.
 (ii)Agenda; materialsFor each meeting, the Board shall release an agenda and a listing of materials relevant to the topics to be discussed.
 (B)Quorum and meetingsOf the members of the Board— (i)5 shall constitute a quorum for the purposes of conducting business; and
 (ii)3 or more shall constitute a meeting of the Board.
								(C)Transparency of information
 (i)CongressAll the proceedings, information, and deliberations of the Board shall be open, on request, to the Chairperson and the ranking minority party member, and the respective subcommittee Chairperson and ranking minority party member, of—
 (I)the Committee on Homeland Security and Governmental Affairs of the Senate; (II)the Committee on Oversight and Government Reform of the House of Representatives;
 (III)the Committee on Environment and Public Works of the Senate; (IV)the Committee on Transportation and Infrastructure of the House of Representatives;
 (V)the Committee on Appropriations of the Senate; and (VI)the Committee on Appropriations of the House of Representatives.
 (ii)Government accountability officeAll proceedings, information, and deliberations of the Board shall be open, on request, to the Comptroller General of the United States.
								(5)Compensation and travel expenses
							(A)Compensation
 (i)Rate of pay for membersEach member of the Board, other than the Chairperson, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Board.
 (ii)Rate of pay for chairpersonThe Chairperson of the Board shall be paid for each day referred to in clause (i) at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code.
 (B)TravelA member of the Board shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
							(6)Executive director
 (A)AppointmentThe Board— (i)shall appoint an Executive Director; and
 (ii)shall not be required to comply with the provisions of title 5, United States Code, governing appointments in the competitive service.
 (B)Rate of pay for directorThe Executive Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
							(7)Staff
 (A)Additional personnelSubject to subparagraph (B), the Executive Director may request additional personnel detailed from Federal agencies.
 (B)Detail employees from other agenciesOn request of the Chairperson and after approval of the Director, the head of any Federal agency shall detail the requested personnel of that agency to the Board to assist the Board in carrying out the duties of the Board.
 (C)QualificationsAppointments shall be made with consideration of a balance of expertise consistent with the qualifications of representatives described in paragraph (3)(E).
							(8)Contracting authority
 (A)Experts and consultantsThe Board, to the maximum extent practicable and subject to the availability of appropriations, shall use existing contracts, including nonappropriated contracts, entered into by the Administrator for services necessary to carry out the duties of the Board.
 (B)Office spaceThe Administrator, in consultation with the Board, shall identify and provide, without charge, suitable office space within the Federal property inventory to house the operations of the Board.
 (C)Personal propertyThe Administrator shall provide to the Board any personal property already in the custody and control of the Administrator that is needed to carry out the duties of the Board.
 (9)Termination of BoardThe Board and the authority of the Board shall terminate on the date that is 6 years after the date of enactment of this Act.
						(b)Development of recommendations to the board
 (1)Submissions of agency information and recommendationsNot later than 120 days after the date of enactment of this Act and not later than 120 days after the beginning of each fiscal year thereafter, the head of each Federal agency shall submit to the Administrator and the Director a report that includes—
 (A)current data of all Federal civilian real properties owned, leased, or controlled by the respective agency (including all relevant information prescribed by the Administrator and the Director), including data relating to—
 (i)the age and condition of the property;
 (ii)operating costs; (iii)the history of capital expenditures;
 (iv)sustainability metrics; (v)the number of Federal employees and functions housed in the respective property; and
 (vi)the square footage (including gross, rentable, and usable) of each property; and
 (B)recommendations as to— (i)any Federal civilian properties that can be sold for proceeds and otherwise disposed of, reported as excess, declared surplus, or outleased or are otherwise no longer meeting the needs of the agency, excluding leasebacks or other exchange agreements where the property continues to be used by the agency;
 (ii)any Federal civilian properties that can be transferred, exchanged, consolidated, colocated, reconfigured, or redeveloped—
 (I)to reduce the civilian real property inventory;
 (II)to reduce the operating costs of the Federal Government; and (III)to create the highest value and return for the taxpayer; and
 (iii)operational efficiencies that may be realized by the Federal Government in the operation and maintenance of Federal civilian real properties.
 (2)Standards and criteriaNot later than 60 days after each date specified in paragraph (1), the Director, in consultation with the Administrator, shall—
 (A)review agency recommendations submitted pursuant to paragraph (1);
 (B)develop consistent standards and criteria against which agency recommendations will be reviewed, which shall be developed taking into consideration—
 (i)the extent to which a Federal building or facility could be sold (including property that is no longer meeting the needs of the Federal Government), redeveloped, outleased, or otherwise used to produce the highest and best value and return for the taxpayer;
 (ii)the extent to which the operating and maintenance costs are reduced through consolidating, co-locating, and reconfiguring space, and through realizing other operational efficiencies;
 (iii)the extent to which the utilization rate is being maximized and is consistent with nongovernmental industry standards for the given function or operation;
 (iv)the extent and timing of potential costs and savings, including the number of years, beginning with the date of completion of the proposed recommendation;
 (v)the extent to which reliance on leasing for long-term space needs is reduced; (vi)the extent to which a Federal building or facility aligns with the current mission of the applicable Federal agency;
 (vii)the extent to which there are opportunities to consolidate similar operations across multiple agencies or within agencies;
 (viii)the economic impact on communities in the vicinity of the Federal building or facility; and (ix)the extent to which energy consumption is reduced; and
 (C)develop recommendations for the Board based on the standards and criteria developed under subparagraph (B).
							(3)Special rule for utilization rates
 (A)In generalStandards developed by the Director under paragraph (2)(B) shall incorporate and apply clear standard utilization rates consistent throughout each category of space and with nongovernment space utilization rates.
 (B)Utilization rateTo the extent the space utilization rate of a given agency exceeds the utilization rates to be applied under this subsection, the Director may recommend realignment, colocation, consolidation, or other type of action to improve space utilization.
							(4)Submission to the Board
 (A)In generalThe standards, criteria, and recommendations developed pursuant to paragraph (2)(B) shall be submitted to the Board with all supporting information, data, analyses, and documentation.
 (B)PublicationThe standards, criteria, and recommendations developed pursuant to paragraph (2)(B) shall be— (i)published in the Federal Register; and
 (ii)submitted to— (I)the committees described in subsection (a)(4)(C)(i); and
 (II)the Comptroller General of the United States.
									(C)Access to information
 (i)In generalThe Board shall have access to all information pertaining to the recommendations, including supporting information, data, analyses, and documentation submitted pursuant to paragraph (1).
 (ii)Information from Federal agenciesOn request, a Federal agency shall provide to the Board any additional information pertaining to the civilian real property of the agency.
								(c)Duties of Board
 (1)Identification of property reduction opportunitiesThe Board shall identify opportunities for the Federal Government— (A)to significantly reduce the inventory of civilian real property held by the Federal Government; and
 (B)to reduce costs to the Federal Government. (2)Identification of high value assets (A)Identification of certain propertiesNot later than 180 days after the date on which the last Board member has been appointed pursuant to subsection (a)(3), the Board shall—
 (i)identify not less than 5 Federal properties that are not on the list of surplus or excess as of that date with a total fair market value of not less than $500,000,000; and
 (ii)submit to the Director and to Congress a list of the properties identified pursuant to clause (i), which shall be—
 (I)treated as a recommendation under subsection (b); and (II)subject to the approval process described in subsection (d).
									(B)Information and data
 (i)In generalTo assist the Board in carrying out subparagraph (A), a Federal agency shall provide to the Board, on request, any information and data regarding the properties of the Federal agency.
 (ii)Failure to complyThe Board shall notify the committees described in subsection (a)(4)(C)(i) of any failure by any agency to comply with a request of the Board.
 (C)Leaseback restrictionsThe Federal Government may not lease back any of the existing improvements on properties sold under this paragraph.
 (D)Report of excessNot later than 60 days after the date on which the recommendations of the Board pursuant to subparagraph (A) have been approved, each Federal agency with custody, control, or administrative jurisdiction over the identified properties shall submit to the Administrator a report of excess.
 (E)SaleNotwithstanding any other provision of law (except as provided in subsection (e)(7)), the Administrator shall—
 (i)not later than 120 days after the date on which the Administrator receives the report of excess under subparagraph (D), initiate the sale of the properties identified pursuant to subparagraph (A)(i); and
 (ii)not later than 1 year after the date on which the Administrator receives the report of excess under subparagraph (D), sell the properties referred to in clause (i) at fair market value at highest and best use.
 (3)Analysis of inventoryThe Board— (A)shall perform an independent analysis of the inventory of Federal civilian real property and the recommendations submitted pursuant to subsection (b);
 (B)shall not be bound or limited by the recommendations submitted pursuant to subsection (b); and
 (C)in any case in which the Board determines that a Federal agency has failed to provide necessary information, data, or adequate recommendations that meet the standards and criteria developed under subsection (b)(2), shall develop such recommendations as the Board considers to be appropriate based on existing data contained in the Federal Real Property Profile or other relevant information.
 (4)Receipt of information and proposalsNotwithstanding any other provision of law, the Board— (A)may receive and consider proposals, information, and other data submitted by State and local officials and the private sector; and
 (B)shall make any information received under subparagraph (A) publicly available. (5)Accounting systemThe Board shall—
 (A)not later than 120 days after the date of enactment of this Act, identify or develop and implement a system of accounting to be used to independently evaluate the costs of and returns on the recommendations provided to the Board under this subtitle;
 (B)use the accounting system referred to in subparagraph (A) to assist in—
 (i)developing the recommendations of the Board; and (ii)determining the highest return to the taxpayer; and
 (C)establish a standard performance period for use in carrying out subparagraphs (A) and (B). (6)Public hearings (A)In generalThe Board shall conduct public hearings.
 (B)TestimonyAll testimony before the Board at a public hearing under this paragraph shall be presented under oath.
							(7)Reporting of information and recommendations
 (A)In generalNot later than 120 days after the date of receipt of recommendations pursuant to subsection (b), and annually thereafter, the Board shall submit to the Director, and publicly post on a Federal website maintained by the Board, a report that includes the findings, conclusions, and recommendations of the Board for the consolidation, exchange, colocation, reconfiguration, lease reduction, sale, outlease, or redevelopment of Federal civilian real properties, and for other operational efficiencies that can be realized in the operation and maintenance of those properties.
 (B)Consensus in majorityThe Board— (i)shall seek to develop consensus recommendations; but
 (ii)if a consensus cannot be obtained, may include in the report under subparagraph (A) recommendations that are supported by a majority of the Board.
 (8)Federal websiteThe Board shall establish and maintain a Federal website for the purposes of making relevant information publicly available.
 (9)Review by GAOThe Comptroller General of the United States shall submit to Congress and to the Board a report that includes—
 (A)a detailed analysis of the recommendations provided by the Board under paragraph (7); and (B)a description of the selection process used to develop the recommendations.
							(d)Review by the Office of Management and Budget
 (1)Review of recommendationsOn receipt of the recommendations of the Board under subsection (c)(7), the Director shall conduct a review of the recommendations.
						(2)Report to board and congress
 (A)In generalNot later than 30 days after the date of receipt of the recommendations of the Board under subsection (c)(7), the Director shall submit to the Board and to Congress a report that describes the approval or disapproval of the recommendations.
 (B)Testimony by BoardOn request of any of the Committee on Environment and Public Works of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, or the Committee on Oversight and Government Reform of the House of Representatives and before the Director submits the report under subparagraph (A), the Board shall appear and testify before the requesting committee.
 (3)Approval or disapprovalIf the Director— (A)approves the recommendations of the Board, the Director shall submit to Congress a copy of the recommendations and a certification of the approval;
 (B)disapproves of the recommendations of the Board, in whole or in part— (i)the Director shall submit to the Board and to Congress the reasons for the disapproval; and
 (ii)not later than 30 days after the date of disapproval, the Board shall submit to the Director a revised list of recommendations;
 (C)approves the revised recommendations of the Board submitted under subparagraph (B)(ii), the Director shall submit to Congress a copy of the revised recommendations and a certification of the approval; and
 (D)does not submit to Congress an approval and certification in accordance with subparagraph (A) or (C) by the date that is 30 days after the date of receipt of the recommendations or revised recommendations of the Board, the review process under this subsection shall terminate until the following year.
							(e)Implementation of Board recommendations
						(1)Carrying out recommendations
 (A)In generalA Federal agency shall— (i)not later than 60 days after the date on which the Board submits recommendations to the Director and to Congress under subparagraph (A) or (C) of subsection (d)(3), begin preparation to carry out the recommendations of the Board;
 (ii)initiate all activities not later than 2 years after the date on which the Director submits the recommendations of the Board to Congress; and
 (iii)not later than the end of the 6-year period beginning on the date on which the Director submits to Congress the recommendations of the Board, complete the implementation of all recommended actions.
 (B)ActionsEach recommended action taken by a Federal agency under subparagraph (A) shall be economically beneficial and cost-neutral or otherwise favorable to the Federal Government.
 (C)Extenuating circumstancesIn the case of a recommended action that will take longer than the 6-year period described in subparagraph (A)(iii) due to extenuating circumstances, a Federal agency shall notify the Director and Congress as soon as the extenuating circumstance becomes apparent with an estimated time to complete the relevant action.
 (2)Actions of Federal agenciesPursuant to paragraph (3), in taking an action related to any Federal building or facility under this subtitle, a Federal agency may take all such necessary and proper actions, including—
 (A)acquiring land, constructing replacement facilities, performing such other activities, and conducting such advance planning and design as may be required to transfer functions from a Federal asset or property to another Federal civilian property;
 (B)reimbursing other Federal agencies for actions performed at the request of the Board; and (C)taking such actions as are practicable to maximize the value of property to be sold by clarifying zoning and other limitations on use of the property.
							(3)Necessary and proper actions
 (A)In generalExcept as provided in subparagraph (B), in acting on a recommendation of the Board, a Federal agency shall—
 (i)act within any authority delegated to the agency; and (ii)if the agency has not been delegated the authority to act on the recommendation, work in partnership with the Administrator to carry out the recommendation.
 (B)Actions of AdministratorThe Administrator may take such necessary and proper actions, including the sale, conveyance, or exchange of civilian real property, as are required to implement the recommendations of the Board in the time period described in paragraph (1)(A)(iii).
 (C)Expert commercial real estate servicesA Federal agency may enter into no-cost nonappropriated contracts for expert commercial real estate services to carry out the responsibilities of the agency pursuant to the recommendations.
 (4)Discretion of Administrator regarding transactionsFor any transaction identified, recommended, or commenced as a result of this subtitle, any otherwise required legal priority given to, or requirement to enter into, a transaction to convey a Federal civilian real property for less than fair market value, for no consideration at all, or in a transaction that mandates the exclusion of other market participants, shall be at the discretion of the Administrator.
 (5)Disposal of real propertiesAny recommendation or commencement of a sale, disposal, consolidation, reconfiguration, colocation, or realignment of civilian real property shall not be subject to—
 (A)the first section through section 3 of the Act of May 19, 1948 (16 U.S.C. 667b et seq.); (B)sections 107 and 317 of title 23, United States Code;
 (C)section 545(b)(8) of title 40, United States Code; (D)sections 550, 553, and 554 of title 40, United States Code;
 (E)section 1304(b) of title 40, United States Code; (F)section 47151 of title 49, United States Code;
 (G)section 13(d) of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d)); (H)any other provision of law authorizing the conveyance of real property owned by the Federal Government for no consideration; and
 (I)any congressional notification requirement (other than that under section 545 of title 40, United States Code).
							(6)Public benefit
 (A)In generalOn the date on which the Director submits to Congress the recommendations of the Board under subparagraph (A) or (C) of subsection (d)(3) (except those buildings recommended under subsection (c)(2)), the Director shall submit to the Secretary of Housing and Urban Development all known information on the buildings or properties included in the recommendations.
 (B)Action by SecretaryNot later than 30 days after the Secretary of Housing and Urban Development receives the information described in subparagraph (A), the Secretary shall identify any suitable properties for use as a property benefitting the mission of assistance to the homeless for the purposes of further screening pursuant to section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411).
							(7)Environmental considerations
							(A)Transfer of real property
 (i)In generalIn implementing the recommendations of the Board under subsection (c)(7), and subject to subparagraph (B) a Federal agency may enter into an agreement with any person to transfer real property by deed pursuant to section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)).
								(ii)Additional terms
 (I)In generalThe head of the Federal agency disposing of property under this subparagraph may require any additional terms and conditions in connection with an agreement authorized by clause (i) as the head of the agency considers appropriate to protect the interests of the United States.
 (II)No effect on rights or obligationsAdditional terms and conditions described in subclause (I) shall not affect or diminish any rights or obligations of a Federal agency under section 120 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620).
 (B)Cost certificationThe head of a Federal agency shall not transfer real property or facilities under subparagraph (A) unless the head of the agency certifies to the Board and Congress that—
 (i)the costs of all environmental restoration, waste management, and environmental compliance activities otherwise to be paid by the Federal agency disposing of the property with respect to the property or facilities are equal to or greater than the fair market value of the property or facilities to be transferred, as determined by the head of the agency; or
 (ii)if the costs described in clause (i) are less than the fair market value of the property or facilities, the recipient of the property or facilities has agreed to pay the difference between the fair market value and those costs.
 (C)Payment to recipient of real propertyIn the case of a property covered by a certification under subparagraph (B)(i), the Federal agency disposing of the property may pay the recipient of the property or facilities an amount equal to the lesser of—
 (i)the amount by which the costs incurred by the recipient of the property or facilities for all environmental restoration, waste management, and environmental compliance activities with respect to the property or facilities exceed the fair market value of the property or facilities as specified in the certification; and
 (ii)the amount by which the costs (as determined by the head of the Federal agency disposing of the property) that would otherwise have been incurred by the Secretary of Housing and Urban Development for the restoration, waste management, and environmental compliance activities with respect to the property or facilities exceed the fair market value of the property or facilities as specified in the certification.
 (D)Disclosure to recipientAs part of an agreement under subparagraph (A), the head of the Federal agency disposing of the property shall, in accordance with applicable law and before entering into an agreement, disclose to the person to whom the property or facilities will be transferred information possessed by the agency regarding the environmental restoration, waste management, and environmental compliance activities described in this paragraph that relate to the property or facilities.
 (E)Time extensionsFor the purposes of granting time extensions under paragraph (1), the Director shall give the need for significant environmental remediation to a piece of property more weight than any other factor in determining whether to grant a 2-year extension to implement a Board recommendation.
 (F)Savings provisionNothing in this subtitle modifies, alters, or amends— (i)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
 (ii)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or (iii)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
								(f)Funding
						(1)Establishment of salaries and expenses account
 (A)Establishment of accountThere is established in the Treasury of the United States an account to be known as the Federal Real Property Reform Board —Salaries and Expenses account. (B)Necessary paymentsThere shall be deposited into the account established by subparagraph (B) such amounts as are provided in appropriations Acts for those necessary payments for salaries and expenses to accomplish the administrative needs of the Board.
							(2)Establishment of asset proceeds and space management fund
 (A)In generalThere is established within the Federal Buildings Fund established by section 592 of title 40, United States Code, an account to be known as the Federal Real Property Reform Board —Asset Proceeds and Space Management Fund, which shall be used solely for the purposes of carrying out actions under subsection (e), pursuant to the recommendations of the Board approved under subsection (d).
 (B)Amounts deposited into FundNotwithstanding section 3307 of title 40, United States Code, the fund established by paragraph (1) shall consist of—
 (i)such amounts as are provided in appropriations Acts, to remain available until expended, for the consolidation, colocation, exchange, redevelopment, reconfiguration of space, disposal, and other actions recommended by the Board for Federal agencies; and
 (ii)amounts received from the sale of any civilian real property action taken pursuant to a recommendation of the Board.
								(C)Use of funds
 (i)In generalThe amounts deposited in the fund under subparagraph (B) shall be made available for obligation or expenditure only as provided in advance in appropriation Acts for the purposes described in clauses (i) and (ii) of subparagraph (B).
 (ii)Use of proceedsAs provided in appropriations Acts, proceeds under subparagraph (B)(ii) may be made available to cover necessary costs associated with implementing the recommendations pursuant to subsection (e), including costs associated with—
 (I)sales transactions; (II)acquiring land, construction, constructing replacement facilities, conducting advance planning and design as may be required to transfer functions from a Federal asset or property to another Federal civilian property;
 (III)colocation, redevelopment, disposal, and reconfiguration of space; and (IV)other actions recommended by the Board for Federal agencies.
									(3)Additional requirement
 (A)In generalNot less frequently than annually, the President shall submit to Congress a report that includes— (i)an estimate of proceeds from implementing the recommendations of the Board; and
 (ii)the obligations and expenditures needed to support those recommendations.
 (B)SubmissionThe report under subparagraph (A) may be submitted along with another annual submission to Congress, including the budget submitted by the President under section 1105 of title 31, United States Code.
 (g)Congressional approval of proposed projectsSection 3307(b) of title 40, United States Code, is amended— (1)in paragraph (6), by striking and at the end;
 (2)in paragraph (7), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
							
 (8)a description of how the proposed project is consistent with criteria established in section 1102(b)(2) of the Bolster Accountability to Drive Government Efficiency and Reform Washington Act of 2016..
 (h)Preclusion of judicial reviewThe following actions shall not be subject to judicial review: (1)An action taken pursuant to subsection (c) or subsection (d).
 (2)An action taken by the Board. (i)Implementation review by GAOOn transmittal of the recommendations of the Board from the Director to Congress under subsection (d), and not less frequently than annually thereafter, the Comptroller General of the United States shall—
 (1)monitor and review the implementation activities of Federal agencies pursuant to subsection (e); and
 (2)report to Congress any findings and recommendations for improvement of those activities. (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section—
 (1)$2,000,000 for salaries and expenses of the Board; and (2)$40,000,000 to be deposited into the Federal Real Property Reform Board—Asset Proceeds and Space Management Fund established by subsection (f)(2) for activities related to the implementation of recommendations of the Board.
						1103.Property management
 (a)In generalChapter 5 of subtitle I of title 40, United States Code, is amended by adding at the end the following:
						
							VIIProperty management
 621.DefinitionsIn this subchapter: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)CouncilThe term Council means the Federal Property Council established by section 622(a). (3)DirectorThe term Director means the Director of the Office of Management and Budget.
 (4)Federal agencyThe term Federal agency means— (A)an executive department or independent establishment in the executive branch of the Government; or
 (B)a wholly owned Government corporation (other than the United States Postal Service). (5)Field officeThe term field office means any office of a Federal agency that is not the headquarters office location for the Federal agency.
 (6)Postal propertyThe term postal property means any property owned or leased by the United States Postal Service. (7)Public-private partnershipThe term public-private partnership means any partnership or working relationship between a Federal agency and a corporation, individual, or nonprofit organization for the purpose of financing, constructing, operating, managing, or maintaining 1 or more Federal real property assets.
 (8)Underutilized propertyThe term underutilized property means a portion or the entirety of any real property, including any improvements, that is used—
 (A)irregularly or intermittently by the accountable Federal agency for program purposes of the Federal agency; or
 (B)for program purposes that can be satisfied only with a portion of the property. 622.Establishment of Federal Property Council (a)EstablishmentThere is established a Federal Property Council.
 (b)PurposeThe purpose of the Council shall be— (1)to develop guidance and ensure implementation of an efficient and effective property management strategy;
 (2)to identify opportunities for the Federal Government to better manage property and assets of the Federal Government; and
 (3)to reduce the costs of managing property of the Federal Government, including operations, maintenance, and security associated with Federal property.
										(c)Composition
 (1)In generalThe Council shall be composed exclusively of— (A)the senior real property officers of each Federal agency and the Postal Service;
 (B)the Deputy Director for Management of the Office of Management and Budget; (C)the Controller of the Office of Management and Budget;
 (D)the Administrator; and (E)any other full-time or permanent part-time Federal officials or employees, as the Chairperson determines to be necessary.
 (2)ChairpersonThe Deputy Director for Management of the Office of Management and Budget shall serve as Chairperson of the Council.
										(3)Executive director
 (A)In generalThe Chairperson shall designate an Executive Director to assist in carrying out the duties of the Council.
 (B)Qualifications; full-timeThe Executive Director shall— (i)be appointed from among individuals who have substantial experience in the areas of commercial real estate and development, real property management, and Federal operations and management;
 (ii)serve full time; and (iii)hold no outside employment that may conflict with duties inherent to the position.
												(d)Meetings
 (1)In generalThe Council shall meet subject to the call of the Chairperson. (2)MinimumThe Council shall meet not fewer than 4 times each year.
 (e)DutiesThe Council, in consultation with the Director and the Administrator, shall— (1)not later than 1 year after the date of enactment of this subchapter, establish a property management plan template, to be updated annually, which shall include performance measures, specific milestones, measurable savings, strategies, and Government-wide goals based on the goals established under section 524(a)(7) to reduce surplus property, to achieve better utilization of underutilized property, or to enhance management of high value personal property, and evaluation criteria to determine the effectiveness of property management that are designed—
 (A)to enable Congress and heads of Federal agencies to track progress in the achievement of property management objectives on a Government-wide basis;
 (B)to improve the management of real property; and (C)to allow for comparison of the performance of Federal agencies against industry and other public sector agencies in terms of performance;
 (2)develop utilization rates consistent throughout each category of space, considering the diverse nature of the Federal portfolio and consistent with nongovernmental space use rates;
 (3)develop a strategy to reduce the reliance of Federal agencies on leased space for long-term needs if ownership would be less costly;
 (4)provide guidance on eliminating inefficiencies in the Federal leasing process; (5)compile a list of field offices that are suitable for collocation with other property assets;
 (6)research best practices regarding the use of public-private partnerships to manage properties and develop guidelines for the use of those partnerships in the management of Federal property;
 (7)not later than 1 year after the date of enactment of this subchapter— (A)examine the disposal of surplus property through the State Agencies for Surplus Property program; and
 (B)issue a report that includes recommendations on how the program could be improved to ensure accountability and increase efficiencies in the property disposal process; and
 (8)not later than 1 year after the date of enactment of this subchapter and annually during the 4-year period beginning on the date that is 1 year after the date of enactment of this subchapter and ending on the date that is 5 years after the date of enactment of this subchapter, the Council shall submit to the Director a report that contains—
 (A)a list of the remaining excess property or surplus property that is real property, and underutilized properties of each Federal agency;
 (B)the progress of the Council toward developing guidance for Federal agencies to ensure that the assessment required under section 524(a)(11)(B) is carried out in a uniform manner;
 (C)the progress of Federal agencies toward achieving the goals established under section 524(a)(7); and
 (D)if necessary, recommendations for legislation or statutory reforms that would further the goals of the Council, including streamlining the disposal of excess real or personal property or underutilized property.
 (f)ConsultationIn carrying out the duties described in subsection (e), the Council shall also consult with representatives of—
 (1)State, local, tribal authorities, and affected communities; and (2)appropriate private sector entities and nongovernmental organizations that have expertise in areas of—
 (A)commercial real estate and development; (B)government management and operations;
 (C)space planning; (D)community development, including transportation and planning;
 (E)historic preservation; (F)providing housing to the homeless population; and
 (G)personal property management. (g)Council resourcesThe Director and the Administrator shall provide staffing, and administrative support for the Council, as appropriate.
 (h)Access to informationThe Council shall make available, on request, all information generated by the Council in performing the duties of the Council to—
 (1)the Committee on Homeland Security and Governmental Affairs of the Senate; (2)the Committee on Environment and Public Works of the Senate;
 (3)the Committee on Oversight and Government Reform of the House of Representatives; (4)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (5)the Comptroller General of the United States. (i)ExclusionsIn this section, surplus property shall not include—
 (1)any military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));
 (2)any property that is excepted from the definition of the term property under section 102; (3)Indian and native Eskimo property held in trust by the Federal Government as described in section 3301(a)(5)(C)(iii);
 (4)real property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
 (5)any real property the Director excludes for reasons of national security; (6)any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) administered by—
 (A)the Secretary of the Interior, acting through— (i)the Director of the Bureau of Land Management;
 (ii)the Director of the National Park Service; (iii)the Commissioner of Reclamation; or
 (iv)the Director of the United States Fish and Wildlife Service; or (B)the Secretary of Agriculture, acting through the Chief of the Forest Service; or
 (7)any property operated and maintained by the United States Postal Service. 623.Inventory and database (a)In generalNot later than 1 year after the date of enactment of this subchapter, the Administrator shall establish and maintain a single, comprehensive, and descriptive database of all real property under the custody and control of all Federal agencies.
 (b)ContentsThe database shall include— (1)information provided to the Administrator under section 524(a)(11)(B); and
 (2)a list of property disposals completed, including— (A)the date and disposal method used for each property;
 (B)the proceeds obtained from the disposal of each property; (C)the amount of time required to dispose of the property, including the date on which the property is designated as excess property;
 (D)the date on which the property is designated as surplus property and the date on which the property is disposed; and
 (E)all costs associated with the disposal. (c)Accessibility (1)CommitteesThe database established under subsection (a) shall be made available on request to the Committee on Homeland Security and Governmental Affairs and the Committee on Environment and Public Works of the Senate and the Committee on Oversight and Government Reform and the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)General publicNot later than 3 years after the date of enactment of this subchapter and to the extent consistent with national security, the Administrator shall make the database established under subsection (a) accessible to the public at no cost through the website of the General Services Administration.
 (d)ExclusionsIn this section, surplus property shall not include— (1)any military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));
 (2)any property that is excepted from the definition of the term property under section 102; (3)Indian and native Eskimo property held in trust by the Federal Government as described in section 3301(a)(5)(C)(iii);
 (4)real property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
 (5)any real property the Director excludes for reasons of national security; (6)any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) administered by—
 (A)the Secretary of the Interior, acting through— (i)the Director of the Bureau of Land Management;
 (ii)the Director of the National Park Service; (iii)the Commissioner of Reclamation; or
 (iv)the Director of the United States Fish and Wildlife Service; or (B)the Secretary of Agriculture, acting through the Chief of the Forest Service; or
 (7)any property operated and maintained by the United States Postal Service..  (b)Technical and conforming amendments (1)Table of sectionsThe table of sections for chapter 5 of subtitle I of title 40, United States Code, is amended by inserting after the item relating to section 611 the following:
							SUBCHAPTER VII—Property managementSec. 621. Definitions.Sec. 622. Establishment of a Federal Property Council.Sec. 623. Inventory and database.. 
 (2)Technical amendmentSection 102 of title 40, United States Code, is amended in the matter preceding paragraph (1) by striking The and inserting Except as provided in subchapter VII of chapter 5 of this title, the.
 1104.Agency retention of proceedsSection 571 of title 40, United States Code, is amended to read as follows:  571.General rules for deposit and use of proceeds (a)Proceeds from transfer or sale of real property (1)Deposit of net proceedsNet proceeds described in subsection (d) shall be deposited into the appropriate account of the agency that had custody and accountability for the property at the time the property is determined to be excess.
 (2)Expenditure of net proceedsThe net proceeds deposited pursuant to paragraph (1) may only be expended as authorized in annual appropriations Acts, for—
 (A)activities described in sections 543 and 545, including paying costs incurred by the General Services Administration for any disposal-related activity authorized by this title; and
 (B)activities pursuant to implementation of the Federal Buildings Personnel Training Act of 2010 (40 U.S.C. 581 note; Public Law 111–308).
 (3)Deficit reductionAny net proceeds described in subsection (d) from the sale, lease, or other disposition of surplus real property that are not expended under paragraph (2) shall be used for deficit reduction.
 (b)Effect on other sectionsNothing in this section is intended to affect section 572(b), 573, or 574. (c)Disposal agency for reverted propertyFor the purposes of this section, for any property that reverts to the United States under sections 550 and 553, the General Services Administration, as the disposal agency, shall be treated as the agency with custody and accountability for the property at the time the property is determined to be excess.
 (d)Net proceedsThe net proceeds described in this subsection are proceeds under this chapter, less expenses of the transfer or disposition as provided in section 572(a), from—
 (1)a transfer of excess real property to a Federal agency for agency use; or (2)a sale, lease, or other disposition of surplus real property.
								(e)Proceeds from transfer or sale of personal property
 (1)In generalExcept as otherwise provided in this subchapter, proceeds described in paragraph (2) shall be deposited in the Treasury as miscellaneous receipts.
 (2)ProceedsThe proceeds described in this paragraph are proceeds under this chapter from— (A)a transfer of excess personal property to a Federal agency for agency use; or
 (B)a sale, lease, or other disposition of surplus personal property. (3)Payment of expenses of sale before deposit (A)In generalSubject to regulations under this subtitle, the expenses of the sale of personal property may be paid from the proceeds of the sale so that only the net proceeds are deposited in the Treasury.
 (B)ApplicationThis paragraph applies whether proceeds are deposited as miscellaneous receipts or to the credit of an appropriation as authorized by law.. 
 1105.Surplus property donations to museumsSection 549(c)(3)(B) of title 40, United States Code, is amended by striking clause (vii) and inserting the following:
					
 (vii)a museum open to the public on a regularly scheduled weekly basis, and the hours of operation are, at a minimum, during normal business hours (as determined by the Administrator);.
				1106.Duties of Federal agencies
 (a)In generalSection 524(a) of title 40, United States Code, is amended— (1)in paragraph (4), by striking and at the end;
 (2)in paragraph (5), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
							
 (6)develop current and future workforce projections so as to have the capacity to assess the needs of the Federal workforce regarding the use of real property;
 (7)establish goals and policies that will lead the executive agency to reduce excess property and underutilized property in the inventory of the executive agency;
 (8)submit to the Federal Property Council an annual report on all excess property that is real property and underutilized property in the inventory of the executive agency, including—
 (A)whether underutilized property can be better utilized, including through collocation with other executive agencies or consolidation with other facilities; and
 (B)the extent to which the executive agency believes that retention of the underutilized property serves the needs of the executive agency;
 (9)adopt workplace practices, configurations, and management techniques that can achieve increased levels of productivity and decrease the need for real property assets;
 (10)assess leased space to identify space that is not fully used or occupied; (11)on an annual basis and subject to the guidance of the Federal Property Council—
 (A)conduct an inventory of real property under control of the executive agency; and (B)make an assessment of each property, which shall include—
 (i)the age and condition of the property; (ii)the size of the property in square footage and acreage;
 (iii)the geographical location of the property, including an address and description; (iv)the extent to which the property is being utilized;
 (v)the actual annual operating costs associated with the property; (vi)the total cost of capital expenditures incurred by the Federal Government associated with the property;
 (vii)sustainability metrics associated with the property; (viii)the number of Federal employees and contractor employees and functions housed at the property;
 (ix)the extent to which the mission of the executive agency is dependent on the property; (x)the estimated amount of capital expenditures projected to maintain and operate the property during the 5-year period beginning on the date of enactment of this paragraph; and
 (xi)any additional information required by the Administrator of General Services to carry out section 622; and
 (12)provide to the Federal Property Council and the Administrator of General Services the information described in paragraph (11)(B) to be used for the establishment and maintenance of the database described in section 623..
 (b)Definition of executive agencySection 524 of title 40, United States Code, is amended by adding at the end the following:  (c)Definition of executive agencyFor the purpose of paragraphs (6) through (12) of subsection (a), the term executive agency shall have the meaning given the term Federal agency in section 621..
 1107.Streamlining the McKinney-Vento Homeless Assistance ActSection 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411) is amended— (1)in subsection (b)(2)(A), by amending clause (ii) to read as follows:
						
 (ii)in the case of surplus property— (I)for use to assist the homeless either in accordance with this section or as a public health use in accordance with paragraphs (1) and (4) of section 203(k) of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 484(k) (1) and (4)); and
 (II)to provide permanent housing with or without supportive services to assist the homeless in accordance with this section.;
 (2)in subsection (c)(1)(A), in the matter preceding clause (i), by striking in the Federal Register and inserting on the website of the Department of Housing and Urban Development or the General Services Administration;
 (3)in subsection (d)— (A)in paragraph (1), by striking 60 days and inserting 30 days;
 (B)by striking 60-day period each place that term appears and inserting 30-day period; and (C)in paragraph (3), by adding at the end the following: If the representative of the homeless does not request a review of the determination of unsuitability during the 20-day period described in this paragraph, the property shall not be included in any subsequent publication under subsection (c)(1)(A)(ii) unless the landholding agency makes changes to the property, including improvements, that may change the unsuitable determination and the Secretary subsequently determines the property is suitable.;
 (4)in subsection (e)— (A)in paragraph (2)—
 (i)by striking 90 days and inserting 75 days; (ii)by striking a complete application and inserting an initial application; and
 (iii)by adding at the end the following: An initial application shall set forth (A) the services that will be offered, (B) the need for the services, and (C) the experience that the applicant has that demonstrates the ability to provide the services.;
 (B)in paragraph (3)— (i)by striking 25 days after receipt of a completed application and inserting 10 days after the date on which the Secretary of Health and Human Services receives an initial application under paragraph (2); and
 (ii)by striking an application and inserting an initial application; and (C)by adding at the end the following:
							
 (4)Not later than 45 days after the date on which the Secretary of Health and Human Services approves an initial application under paragraph (3), the applicant shall submit to the Secretary of Health and Human Services a final application, which shall set forth a reasonable plan to finance the approved program.
 (5)Not later than 15 days after the date on which the Secretary of Health and Human Services receives a final application under paragraph (4), the Secretary of Health and Human Services shall review, make a final determination, and complete all actions on the final application. The Secretary of Health and Human Services shall maintain a public record of all actions taken in response to a final application.; and
 (5)in subsection (f)(1), by striking available by and inserting available, at the discretion of the applicant, by. BTaxpayers right to know 1201.Short title This subtitle may be cited as the Taxpayers Right-To-Know Act.
				1202.Inventory of Government programs
 (a)In generalSection 1122(a) of title 31, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
 (2)by inserting before paragraph (2), as so redesignated, the following:  (1)Definition of programFor purposes of this subsection, the term program means an organized set of activities by 1 or more agencies directed toward a common purpose or goal.;
 (3)in paragraph (2), as so redesignated— (A)by striking In general.—Not later than October 1, 2012, the Office of Management and Budget shall and inserting Website and program inventory.—The Director of the Office of Management and Budget shall;
 (B)by striking subparagraph (C) and inserting the following:  (C)include on the website—
 (i)a program inventory that shall identify each program of the Federal Government for which there is more than $1,000,000 in annual budget authority, which shall include—
 (I)any activity that is commonly referred to as a program by a Federal agency in communications with Congress, including any activity identified as a program in a budget request;
 (II)any activity that is commonly referred to as a program by a Federal agency in communications with the public, including each program for which financial awards are made on a competitive basis; and
 (III)any activity referenced in law as a program after June 30, 2019; and (ii)for each program identified in the program inventory, the information required under paragraph (3) or paragraph (4), as applicable.; 
 (4)in paragraph (3), as so redesignated— (A)in the matter preceding subparagraph (A), by striking Information.—Information for each program described under paragraph (1) and inserting Information for larger programs.—Information for each program identified in the program inventory required under paragraph (2) for which there is more than $10,000,000 in annual budget authority;
 (B)by striking subparagraph (C); (C)by redesignating subparagraph (B) as subparagraph (D);
 (D)by striking subparagraph (A) and inserting the following:  (A)an identification of the program activities that are aggregated, disaggregated, or consolidated as part of identifying programs;
 (B)for each program activity described in subparagraph (A), the amount of funding for the current fiscal year and previous 2 fiscal years;
 (C)an estimate of the amount of funding for the program;; (E)in subparagraph (D), as so redesignated, by striking and at the end; and
 (F)by adding at the end the following:  (E)an identification of the statutes that authorize the program and any major regulations specific to the program;
 (F)for any program that provides grants or other financial assistance to individuals or entities, for the most recent fiscal year—
 (i)a description of the individuals served by the program and beneficiaries who received financial assistance under the program, including an estimate of the number of individuals and beneficiaries, to the extent practicable;
 (ii)for each program for which the head of an agency determines it is not practicable to provide an estimate of the number of individuals and beneficiaries served by the program—
 (I)an explanation of why data regarding the number of such individuals and beneficiaries cannot be provided; and
 (II)a discussion of the measures that could be taken to gather the data required to provide such an estimate; and
 (iii)a description of— (I)the Federal employees who administer the program, including the number of full-time equivalents with a pro rata estimate for full-time equivalents associated with multiple programs; and
 (II)other individuals whose salary is paid in part or full by the Federal Government through a grant, contract, cooperative agreement, or another form of financial award or assistance who administer or assist in any way in administering the program, including the number of full-time equivalents, to the extent practicable;
 (G)links to any evaluation, assessment, or program performance reviews by the agency, an Inspector General, or the Government Accountability Office (including program performance reports required under section 1116) released during the preceding 5 years; and
 (H)to the extent practicable, financial and other information for each program activity required to be reported under the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note).; and
 (5)by adding at the end the following:  (4)Information for smaller programsInformation for each program identified in the program inventory required under paragraph (2) for which there is more than $1,000,000 and not more than $10,000,000 in annual budget authority shall, at a minimum, include—
 (A)an identification of the program activities that are aggregated, disaggregated, or consolidated as part of identifying programs;
 (B)for each program activity described in subparagraph (A), the amount of funding for the current fiscal year and previous 2 fiscal years;
 (C)an identification of the statutes that authorize the program and any major regulations specific to the program;
 (D)for any program that provides grants or other financial assistance to individuals or entities, a description of the individuals served by the program and beneficiaries who received financial assistance under the program for the most recent fiscal year; and
 (E)links to any evaluation, assessment, or program performance reviews by the agency, an Inspector General, or the Government Accountability Office (including program performance reports required under section 1116) released during the preceding 5 years.
 (5)ArchivingAfter the end of each fiscal year, the Director of the Office of Management and Budget shall archive and preserve the information included in the program inventory required under paragraph (2) relating to that fiscal year..
 (b)Expired grant fundingNot later than February 1 of each fiscal year, the Director of the Office of Management and Budget shall publish on a public website the total amount of undisbursed grant funding remaining in grant accounts for which the period of availability to the grantee has expired.
					1203.Guidance and implementation
 (a)GuidanceNot later than June 30, 2018, the Director of the Office of Management and Budget— (1)shall prescribe guidance to implement this subtitle, and the amendments made by this subtitle;
 (2)shall issue guidance to agencies to identify how the program activities used for reporting under the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) are associated with programs identified in the program inventory required under section 1122(a)(2)(C)(i) of title 31, United States Code, as amended by section 1202;
 (3)may issue guidance to agencies to ensure that the programs identified in the program inventory required under section 1122(a)(2)(C)(i) of title 31, United States Code, as amended by section 1202, are presented at a similar level of detail across agencies and are not duplicative or overlapping; and
 (4)may, based on an analysis of the costs of implementation, and after submitting to Congress a notification of the action by the Director—
 (A)exempt from the requirements under section 1122(a) of title 31, United States Code, an agency that— (i)is not listed in section 901(b) of title 31, United States Code; and
 (ii)for the fiscal year during which the exemption is made, has budget authority (as defined in section 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622)) of not more than $10,000,000; and
 (B)extend the implementation deadline under subsection (b) by not more than 1 year. (b)ImplementationThis subtitle, and the amendments made by this subtitle, shall be implemented not later than June 30, 2019.
					CStopping Improper Payments to Deceased People 
 1301.Short titleThis subtitle may be cited as the Stopping Improper Payments to Deceased People Act. 1302.Distribution of death information furnished to or maintained by the social security administration (a)In general (1)In generalSection 205(r) of the Social Security Act (42 U.S.C. 405(r)) is amended—
 (A)in paragraph (2)— (i)by striking may and inserting shall; and
 (ii)by inserting , and to ensure the completeness, timeliness, and accuracy of, after transmitting; (B)by striking paragraphs (3), (4), and (5) and inserting the following:
								
 (3)(A)The Commissioner of Social Security shall, to the extent feasible, provide for the use of information regarding all deceased individuals furnished to or maintained by the Commissioner under this subsection in accordance with subparagraph (B), subject to such safeguards as the Commissioner of Social Security determines are necessary or appropriate to protect the information from unauthorized use or disclosure, by any Federal or State agency providing federally funded benefits or administering a Federal program for such benefits, including the agency operating the Do Not Pay working system for ensuring proper payment of those benefits, through a cooperative arrangement with the agency (that includes the agency's Inspector General) or with an agency's Inspector General, if—
 (i)under such arrangement the agency (including, if applicable, the agency's Inspector General) provides reimbursement to the Commissioner of Social Security for the reasonable cost of carrying out such arrangement, including the reasonable costs associated with the collection and maintenance of information regarding deceased individuals furnished to the Commissioner pursuant to paragraph (1), and
 (ii)such arrangement does not conflict with the duties of the Commissioner of Social Security under paragraph (1).
 (B)The Commissioner of Social Security shall, to the extent feasible, provide for the use of information regarding all deceased individuals furnished to or maintained by the Commissioner under this subsection, through a cooperative arrangement in order for a Federal agency to carry out any of the following purposes, if the requirements of clauses (i) and (ii) of subparagraph (A) are met:
 (i)Operating the Do Not Pay working system established by section 5 of the Improper Payments Elimination and Recovery Improvement Act of 2012. Under such arrangement, the agency operating the working system may compare death information disclosed by the Commissioner with personally identifiable information reviewed through the working system, and may redisclose such comparison of information, as appropriate, to any Federal or State agency authorized to use the working system.
 (ii)To ensure proper payments under a Federal program or the proper payment of federally funded benefits, including for purposes of payment certification, payment disbursement, and the prevention, identification, or recoupment of improper payments.
 (iii)To carry out tax administration or debt collection duties of the agency. (iv)For use by any policing agency of the Federal Government with the principle function of prevention, detection, or investigation of crime or the apprehension of alleged offenders.
 (4)The Commissioner of Social Security may enter into similar arrangements with States to provide information regarding all deceased individuals furnished to or maintained by the Commissioner under this subsection, for any of the purposes specified in paragraph (3)(B), for use by States in programs wholly funded by the States, or for use in the administration of a benefit pension plan or retirement system for employees of a State or a political subdivision thereof, if the requirements of clauses (i) and (ii) of paragraph (3)(A) are met. For purposes of this paragraph, the terms retirement system and political subdivision have the meanings given such terms in section 218(b).
 (5)The Commissioner of Social Security may use or provide for the use of information regarding all deceased individuals furnished to or maintained by the Commissioner under this subsection, subject to such safeguards as the Commissioner of Social Security determines are necessary or appropriate to protect the information from unauthorized use or disclosure, for statistical purposes and research activities by Federal and State agencies if the requirements of clauses (i) and (ii) of paragraph (3)(A) are met. For purposes of this paragraph, the term statistical purposes has the meaning given that term in section 502 of the Confidential Information Protection and Statistical Efficiency Act of 2002.; and
 (C)in paragraph (8)(A)(i), by striking subparagraphs (A) and (B) of paragraph (3) and inserting clauses (i) and (ii) of paragraph (3)(A). (2)RepealEffective on the date that is 5 years after the date of enactment of this Act, the amendments made by this subsection to paragraphs (3), (4), (5), and (8) of section 205(r) of the Social Security Act (42 U.S.C. 405(r)) are repealed, and the provisions of section 205(r) of the Social Security Act (42 U.S.C. 605(r)) so amended are restored and revived as if such amendments had not been enacted.
 (b)Amendment to internal revenue codeSection 6103(d)(4) of the Internal Revenue Code of 1986 is amended— (1)in subparagraphs (A) and (B), by striking Secretary of Health and Human Services each place it appears and inserting Commissioner of Social Security; and
 (2)in subparagraph (B)(ii), by striking such Secretary and all that follows through deceased individuals. and inserting such Commissioner pursuant to such contract, except that such contract may provide that such information is only to be used by the Social Security Administration (or any other Federal agency) for purposes authorized in the Social Security Act or this title..
						(c)Report to Congress on alternative sources of death data
 (1)RequirementsThe Director of the Office of Management and Budget shall conduct a review of potential alternative sources of death data maintained by the non-Federal sources, including sources maintained by State agencies or associations of State agencies, for use by Federal agencies and programs. The review shall include analyses of—
 (A)the accuracy and completeness of such data; (B)interoperability of such data;
 (C)the extent to which there is efficient accessability of such data by Federal agencies;
 (D)the cost to Federal agencies of accessing and maintaining such data; (E)the security of such data;
 (F)the reliability of such data; and (G)a comparison of the potential alternate sources of death data to the death data distributed by the Commissioner of Social Security.
 (2)ReportNot later than 4 years after the date of enactment of this Act, the Director of the Office of Management and Budget shall submit a report to Congress on the results of the review and analyses required under paragraph (1). The report shall include a recommendation by the Director of the Office of Management and Budget regarding whether to extend the agency access to death data distributed by the Commissioner of Social Security provided under the amendments made by subsection (a)(1) beyond the date on which such amendments are to be repealed under subsection (a)(2).
 1303.Improving the use of death data by government agencies to curb improper paymentsSection 7 of the Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321 note) is amended by adding at the end the following:
					
						(c)Guidance to agencies regarding data matching with death databases
 (1)Guidance to agenciesNot later than 6 months after the date of enactment of this subsection, and in consultation with the Council of Inspectors General on Integrity and Efficiency and the heads of other relevant Federal, State, and local agencies, and Indian tribes and tribal organizations, the Director of the Office of Management and Budget shall issue guidance for each agency or component of an agency that operates or maintains a database of information relating to beneficiaries, annuity recipients, or any purpose described in section 205(r)(3)(B) of the Social Security Act (42 U.S.C. 405(r)(3)(B)) for which improved data matching with databases relating to the death of an individual (in this subsection referred to as death databases) would be relevant and necessary regarding implementation of this subsection to provide such agencies or components access to the death databases no later than 6 months after such date of enactment.
 (2)Plan to assist States and local agencies and Indian tribes and tribal organizationsNot later than 1 year after the date of enactment of this subsection, the Director of the Office of Management and Budget shall develop a plan to assist States and local agencies, and Indian tribes and tribal organizations, in providing electronically to the Federal Government records relating to the death of individuals, which may include recommendations to Congress for any statutory changes or financial assistance to States and local agencies and Indian tribes and tribal organizations that are necessary to ensure States and local agencies and Indian tribes and tribal organizations can provide such records electronically. The plan may include recommendations for the authorization of appropriations or other funding to carry out the plan.
							(d)Reports
 (1)Report to congress on improving data matching regarding payments to deceased individualsNot later than 270 days after the date of enactment of this subsection, the Director of the Office of Management and Budget, in consultation with the heads of other relevant Federal agencies, and in consultation with States and local agencies, Indian tribes and tribal organizations, shall submit to Congress a plan to improve how States and local agencies and Indian tribes and tribal organizations that provide benefits under a federally funded program will improve data matching with the Federal Government with respect to the death of individuals who are recipients of such benefits.
 (2)Annual reportNot later than 1 year after the date of enactment of this section, and for each of the 4 succeeding years, the Director of the Office of Management and Budget shall submit to Congress a report regarding the implementation of subsection (c) and paragraph (1). The first report submitted under this paragraph shall include the recommendations of the Director required under subsection (c)(2).
 (e)DefinitionsIn this section, the terms Indian tribe and tribal organization have the meanings given those terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)..
				1304.Plan for ensuring the accuracy and completeness of death data maintained and distributed by the
			 Social Security Administration
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Commissioner of Social Security shall submit to Congress a plan, which shall include the elements described in subsection (b), to improve the accuracy and completeness of the death data (including data regarding individuals who are not eligible for or receiving benefits under titles II or XVI of the Social Security Act) maintained and distributed by the Social Security Administration.
 (b)Content of planThe plan required under subsection (a) shall include the following elements: (1)A procedure for identifying individuals who are still alive and are older than the oldest known living person according to the records of the Social Security Administration.
 (2)Improved policies and procedures for identifying and correcting erroneous records, including policies and procedures for—
 (A)identifying individuals listed as dead who are actually alive; (B)identifying individuals listed as alive who are actually dead; and
 (C)allowing individuals or survivors of deceased individuals to notify the Social Security Administration of potential errors.
 (3)Improved policies and procedures to identify and correct errors in the records of the Numerical Identification System, and death data.
 (4)A process for employing statistical analysis of the death data maintained and distributed by the Social Security Administration to determine an estimate of the number of erroneous records.
 (5)Recommendations for legislation. 1305.Report on information securityNot later than 90 days after the date of the enactment of this Act, the Commissioner of Social Security shall submit a report to the Committees on Ways and Means, Oversight and Government Reform, and Homeland Security of the House of Representatives, and the Committees on Finance and Homeland Security and Governmental Affairs of the Senate that—
 (1)identifies all information systems of the Social Security Administration containing sensitive information; and
 (2)describes the measures the Commissioner is taking to secure and protect such information systems. DFraud reduction and data analytics 1401.Short titleThis subtitle may be cited as the Fraud Reduction and Data Analytics Act of 2016.
 1402.DefinitionsIn this subtitle— (1)the term agency has the meaning given the term in section 551 of title 5, United States Code; and
 (2)the term improper payment has the meaning given the term in section 2(g) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note).
					1403.Establishment of financial and administrative controls relating to fraud and improper payments
					(a)Guidelines
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Comptroller General of the United States, shall establish guidelines for agencies to establish financial and administrative controls to identify and assess fraud risks and design and implement control activities in order to prevent, detect, and respond to fraud, including improper payments.
 (2)ContentsThe guidelines described in paragraph (1) shall incorporate the leading practices identified in the report published by the Government Accountability Office on July 28, 2015, entitled Framework for Managing Fraud Risks in Federal Programs.
 (3)ModificationThe Director of the Office of Management and Budget, in consultation with the Comptroller General of the United States, may periodically modify the guidelines described in paragraph (1) as the Director and Comptroller General may determine necessary.
 (b)Requirements for controlsThe financial and administrative controls required to be established by agencies under subsection (a) shall include—
 (1)conducting an evaluation of fraud risks and using a risk-based approach to design and implement financial and administrative control activities to mitigate identified fraud risks;
 (2)collecting and analyzing data from reporting mechanisms on detected fraud to monitor fraud trends and using that data and information to continuously improve fraud prevention controls; and
 (3)using the results of monitoring, evaluation, audits, and investigations to improve fraud prevention, detection, and response.
						(c)Reports
 (1)In generalExcept as provided in paragraph (2), for each of the first 3 fiscal years beginning after the date of enactment of this Act, each agency shall submit to Congress, as part of the annual financial report of the agency, a report on the progress of the agency in—
 (A)implementing— (i)the financial and administrative controls required to be established under subsection (a);
 (ii)the fraud risk principle in the Standards for Internal Control in the Federal Government; and (iii)Office of Management and Budget Circular A–123 with respect to the leading practices for managing fraud risk;
 (B)identifying risks and vulnerabilities to fraud, including with respect to payroll, beneficiary payments, grants, large contracts, and purchase and travel cards; and
 (C)establishing strategies, procedures, and other steps to curb fraud. (2)First reportIf the date of enactment of this Act is less than 180 days before the date on which an agency is required to submit the annual financial report of the agency, the agency may submit the report required under paragraph (1) as part of the following annual financial report of the agency.
						1404.Working group
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Office of Management and Budget shall establish a working group to improve—
 (1)the sharing of financial and administrative controls established under section 1403(a) and other best practices and techniques for detecting, preventing, and responding to fraud, including improper payments; and
 (2)the sharing and development of data analytics techniques. (b)CompositionThe working group established under subsection (a) shall be composed of—
 (1)the Controller of the Office of Management and Budget, who shall serve as Chairperson; (2)the Chief Financial Officer of each agency; and
 (3)any other party determined to be appropriate by the Director of the Office of Management and Budget, which may include the Chief Information Officer, the Chief Procurement Officer, or the Chief Operating Officer of each agency.
 (c)ConsultationThe working group established under subsection (a) shall consult with Offices of Inspectors General and Federal and non-Federal experts on fraud risk assessments, financial controls, and other relevant matters.
 (d)MeetingsThe working group established under subsection (a) shall hold not fewer than 4 meetings per year. (e)PlanNot later than 270 days after the date of enactment of this Act, the working group established under subsection (a) shall submit to Congress a plan for the establishment and use of a Federal interagency library of data analytics and data sets, which can incorporate or improve upon existing Federal resources and capacities, for use by agencies and Offices of Inspectors General to facilitate the detection, prevention, and recovery of fraud, including improper payments.
					EDuplication reduction and agency coordination
 1501.Short titleThis subtitle may be cited as the Getting Results through Enhanced Accountability and Transparency Act of 2016. 1502.PurposeThe purpose of this subtitle is to increase the efficiency and effectiveness of the Federal Government in measuring and managing unnecessary duplication, fragmentation, and overlap in Government programs and in addressing recommendations from the Government Accountability Office.
 1503.Identification, consolidation, and elimination of unnecessarily duplicative Government programsSection 21 of the Joint Resolution entitled Joint Resolution increasing the statutory limit on the public debt (Public Law 111–139; 31 U.S.C. 712 note) is amended to read as follows:
					
						21.Identification, consolidation, and elimination of unnecessarily duplicative Government programs
 (a)In generalThe Comptroller General of the United States shall— (1)conduct routine investigations to identify programs, agencies, offices, and initiatives with unnecessarily duplicative goals and activities within departments and agencies and Governmentwide; and
 (2)submit to Congress an annual report on the findings of the investigations under paragraph (1). (b)Contents of reportsReports submitted under subsection (a)(2) shall, to the extent possible—
 (1)include— (A)information from available reports estimating the cost of unnecessary duplication identified under subsection (a)(1); and
 (B)recommendations for consolidation, coordination, and elimination to reduce unnecessary duplication, which shall identify specific rescissions; and
 (2)aggregate separately— (A)estimates of related costs reported by the Comptroller General for instances of actual and potential unnecessary duplication; and
 (B)estimates of other potential cost savings and revenue collection reported by the Comptroller General during the period covered by the report..
				1504.Improvements to elimination of unnecessary duplication
 (a)Systematic agency review of operationsSection 305(c) of title 5, United States Code, is amended— (1)in paragraph (1), by inserting , and ways in which the agency might improve its performance toward its mission before the semicolon;
 (2)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; (3)by inserting after paragraph (1) the following:
							
 (2)informing the processes of the agency for learning and decisionmaking; (3)assessing potential opportunities to improve coordination within the agency and with other agencies, and to address actual and potential unnecessary duplication;; and
 (4)in paragraph (5), as so redesignated, by inserting and performance toward achieving the mission of the agency before the period. (b)Chief Operating OfficersSection 1123(b) of title 31, United States Code, is amended—
 (1)in paragraph (1)— (A)by inserting evaluation, after measurement,; and
 (B)by inserting risk management, after progress,; (2)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively;
 (3)by inserting after paragraph (1) the following:  (2)address crosscutting program and management issues, including opportunities to improve coordination and address unnecessary duplication, within and external to the agency using an enterprise risk management approach;; 
 (4)in paragraph (4), as so redesignated, by inserting of mission-oriented components and units and mission support after management; and (5)in paragraph (5), as so redesignated—
 (A)by striking such as the Chief and inserting the following: “such as—  (A)the heads of mission-related components and units at the agency and the major components of the agency; and
 (B)the Chief; and (B)by striking other line of business and all that follows and inserting heads of mission support functions at the agency and at the major components of the agency..
 (c)Federal Government and agency performance plansSection 1115 of title 31, United States Code, is amended— (1)in subsection (a)(6), by inserting , including actual or potential unnecessary duplication, after crosscutting in nature;
 (2)in subsection (b)(9), in the matter preceding subparagraph (A), by inserting , including actual or potential unnecessary duplication, after agency faces; and (3)in subsection (h)—
 (A)by redesignating paragraphs (5) through (12) as paragraphs (6) through (13), respectively; (B)by inserting after paragraph (4) the following:
								
 (5)enterprise risk management means the processes that are used to address the full spectrum of risks across multiple programs and organizations that are located within a larger entity or initiative, placing the risks into an integrated and interrelated portfolio, and prioritizing their mitigation;;
 (C)in paragraph (12), as so redesignated, by striking and at the end; (D)in paragraph (13), as so redesignated, by striking the period and inserting a semicolon; and
 (E)by adding at the end the following:  (14)risk means the possibility of—
 (A)an adverse event or phenomenon occurring; or (B)a beneficial opportunity remaining unexploited; and
 (15)risk management means the processes that are used to identify, assess, prioritize, monitor, mitigate, and report on risks to achieving the missions, goals, and objectives of a department, agency, or program, or group thereof, using resources and processes appropriate to the nature of the risks and resources available..
 (d)Federal Government and agency priority goalsSection 1120 of title 31, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1)(B)— (i)in the matter preceding clause (i), by inserting and mission support after management; and
 (ii)in clause (v), by striking the semicolon and inserting a period; and (B)in paragraph (3)—
 (i)by redesignating subparagraphs (A) through (G) as clauses (i) through (vii) and adjusting the margin accordingly;
 (ii)by striking shall consult and inserting the following: “shall—  (A)consider recommendations of the Government Accountability Office in—
 (i)the annual report submitted under section 21 of the Joint Resolution entitled Joint Resolution increasing the statutory limit on the public debt (Public Law 111–139; 31 U.S.C. 712 note); or
 (ii)the High Risk list; and (B)consult; and
 (iii)in subparagraph (B)(vii), as so redesignated, by striking the semicolon and inserting a period; and (2)in subsection (b)(1)(A), by inserting biennial before consultations.
 (e)Performance Improvement Officers and the Performance Improvement CouncilSection 1124 of title 31, United States Code, is amended— (1)in subsection (a)(2)(A)—
 (A)by inserting , in collaboration with heads of agency components and mission support functions, after Officer; (B)by inserting evaluation, after measurement,; and
 (C)by inserting risk management, after progress,; and (2)in subsection (b)(2)—
 (A)in subparagraph (D), by inserting including issues relating to coordination and unnecessary duplication, after issues,; (B)in subparagraph (E), by inserting and with non-Federal stakeholders, including States and local governments, after exchange among agencies;
 (C)in subparagraph (F), by inserting and mission support after management; (D)in subparagraph (I), by striking and at the end;
 (E)in subparagraph (J), by striking the period at the end and inserting a semicolon; and (F)by adding at the end the following:
								
 (K)establish a public website; and (L)place annually and archive on the website a detailed annual report describing the Performance Improvement Council’s—
 (i)structure (including any committees or task forces); (ii)budget and relevant sources of funds;
 (iii)staffing, on a full-time equivalent basis (including an accounting of details from agencies); and (iv)past, current, and planned activities..
 (f)Elimination of unnecessary agency reportingSection 1125(a)(1) of title 31, United States Code, is amended by striking reports; and inserting the following: “reports, and place the list on a public website, which shall include, for each plan or report—
						
 (A)a citation to the relevant statutory requirement or direction in a congressional report; and (B)an indication of whether and how the agency is complying with the requirement to produce the plan or report, including a citation to the means through which the agency submits the plan or report;.
 (g)Agency reportsSection 720(b) of title 31, United States Code, is amended, in the matter preceding paragraph (1), by inserting , including the annual report on unnecessarily duplicative goals and activities within departments and governmentwide required under section 21 of the Joint Resolution entitled A joint resolution increasing the statutory limit on the public debt (Public Law 111–139; 31 U.S.C. 712 note) and the High Risk list of the Government Accountability Office, after makes a report.
					FAdministrative leave
				1601.Short title
 This subtitle may be cited as the Administrative Leave Act of 2016. 1602.Sense of CongressIt is the sense of Congress that—
 (1)agency use of administrative leave, and leave that is referred to incorrectly as administrative leave in agency recording practices, has exceeded reasonable amounts—
 (A)in contravention of— (i)established precedent of the Comptroller General of the United States; and
 (ii)guidance provided by the Office of Personnel Management; and (B)resulting in significant cost to the Federal Government;
 (2)administrative leave should be used sparingly; (3)prior to the use of paid leave to address personnel issues, an agency should consider other actions, including—
 (A)temporary reassignment; (B)transfer; and
 (C)telework; (4)an agency should prioritize and expeditiously conclude an investigation in which an employee is placed in administrative leave so that, not later than the conclusion of the leave period—
 (A)the employee is returned to duty status; or (B)an appropriate personnel action is taken with respect to the employee;
 (5)data show that there are too many examples of employees placed in administrative leave for 6 months or longer, leaving the employees without any available recourse to—
 (A)return to duty status; or (B)challenge the decision of the agency;
 (6)an agency should ensure accurate and consistent recording of the use of administrative leave so that administrative leave can be managed and overseen effectively; and
 (7)other forms of excused absence authorized by law should be recorded separately from administrative leave, as defined by the amendments made by this subtitle.
					1603.Administrative leave
 (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following:
						
							6330.Administrative leave
 (a)DefinitionsIn this section— (1)the term administrative leave means leave—
 (A)without loss of or reduction in— (i)pay;
 (ii)leave to which an employee is otherwise entitled under law; or (iii)credit for time or service; and
 (B)that is not authorized under any other provision of law; (2)the term agency—
 (A)means an Executive agency (as defined in section 105 of this title); and (B)does not include the Government Accountability Office; and
 (3)the term employee— (A)has the meaning given the term in section 2105; and
 (B)does not include an intermittent employee who does not have an established regular tour of duty during the administrative workweek.
										(b)Administrative leave
 (1)In generalAn agency may place an employee in administrative leave for a period of not more than 5 consecutive days.
 (2)Rule of constructionNothing in paragraph (1) shall be construed to limit the use of leave that is— (A)specifically authorized under law; and
 (B)not administrative leave. (3)RecordsAn agency shall record administrative leave separately from leave authorized under any other provision of law.
									(c)Regulations
 (1)OPM regulationsNot later than 1 year after the date of enactment of this section, the Director of the Office of Personnel Management shall—
 (A)prescribe regulations to carry out this section; and
 (B)prescribe regulations that provide guidance to agencies regarding— (i)acceptable agency uses of administrative leave; and
 (ii)the proper recording of— (I)administrative leave; and
 (II)other leave authorized by law. (2)Agency actionNot later than 1 year after the date on which the Director of the Office of Personnel Management prescribes regulations under paragraph (1), each agency shall revise and implement the internal policies of the agency to meet the requirements of this section.
 (d)Relation to other lawsNotwithstanding subsection (a) of section 7421 of title 38, this section shall apply to an employee described in subsection (b) of that section..
 (b)OPM studyNot later than 120 days after the date of enactment of this Act, the Director of the Office of Personnel Management, in consultation with Federal agencies, groups representing Federal employees, and other relevant stakeholders, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report identifying agency practices, as of the date of enactment of this Act, of placing an employee in administrative leave for more than 5 consecutive days when the placement was not specifically authorized by law.
 (c)Technical and conforming amendmentThe table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6329 the following:
						6330. Administrative leave..
					1604.Investigative leave and notice leave
 (a)In generalSubchapter II of chapter 63 of title 5, United States Code, as amended by this subtitle, is further amended by adding at the end the following:
						
							6330a.Investigative leave and notice leave
 (a)DefinitionsIn this section— (1)the term agency—
 (A)means an Executive agency (as defined in section 105 of this title); and (B)does not include the Government Accountability Office;
 (2)the term Chief Human Capital Officer means— (A)the Chief Human Capital Officer of an agency designated or appointed under section 1401; or
 (B)the equivalent; (3)the term committees of jurisdiction, with respect to an agency, means each committee in the Senate and House of Representatives with jurisdiction over the agency;
 (4)the term Director means the Director of the Office of Personnel Management; (5)the term employee—
 (A)has the meaning given the term in section 2105; and (B)does not include—
 (i)an intermittent employee who does not have an established regular tour of duty during the administrative workweek; or
 (ii)the Inspector General of an agency; (6)the term investigative leave means leave—
 (A)without loss of or reduction in— (i)pay;
 (ii)leave to which an employee is otherwise entitled under law; or (iii)credit for time or service;
 (B)that is not authorized under any other provision of law; and (C)in which an employee who is the subject of an investigation is placed;
 (7)the term notice leave means leave— (A)without loss of or reduction in—
 (i)pay; (ii)leave to which an employee is otherwise entitled under law; or
 (iii)credit for time or service;
 (B)that is not authorized under any other provision of law; and
 (C)in which an employee who is in a notice period is placed; and (8)the term notice period means a period beginning on the date on which an employee is provided notice required under law of a proposed adverse action against the employee and ending on the date on which an agency may take the adverse action.
									(b)Leave for employees under investigation or in a notice period
 (1)AuthorityAn agency may, in accordance with paragraph (2), place an employee in— (A)investigative leave if the employee is the subject of an investigation;
 (B)notice leave if the employee is in a notice period; or (C)notice leave following a placement in investigative leave if, not later than the day after the last day of the period of investigative leave—
 (i)the agency proposes or initiates an adverse action against the employee; and
 (ii)the agency determines that the employee continues to meet 1 or more of the criteria described in subsection (c)(1).
 (2)RequirementsAn agency may place an employee in leave under paragraph (1) only if the agency has— (A)made a determination with respect to the employee under subsection (c)(1);
 (B)considered the available options for the employee under subsection (c)(2); and (C)determined that none of the available options under subsection (c)(2) is appropriate.
										(c)Employees under investigation or in a notice period
 (1)DeterminationsAn agency may not place an employee in investigative leave or notice leave under subsection (b) unless the continued presence of the employee in the workplace during an investigation of the employee or while the employee is in a notice period, if applicable, may—
 (A)pose a threat to the employee or others; (B)result in the destruction of evidence relevant to an investigation;
 (C)result in loss of or damage to Government property; or (D)otherwise jeopardize legitimate Government interests.
 (2)Available options for employees under investigation or in a notice periodAfter making a determination under paragraph (1) with respect to an employee, and before placing an employee in investigative leave or notice leave under subsection (b), an agency shall consider taking 1 or more of the following actions:
 (A)Assigning the employee to duties in which the employee is no longer a threat to— (i)safety;
 (ii)the mission of the agency; (iii)Government property; or
 (iv)evidence relevant to an investigation. (B)Allowing the employee to take leave for which the employee is eligible.
 (C)Requiring the employee to telework under section 6502(c). (D)If the employee is absent from duty without approved leave, carrying the employee in absence without leave status.
 (E)For an employee subject to a notice period, curtailing the notice period if there is reasonable cause to believe the employee has committed a crime for which a sentence of imprisonment may be imposed.
										(3)Duration of leave
 (A)Investigative leaveSubject to extensions of a period of investigative leave for which an employee may be eligible under subsections (d) and (e), the initial placement of an employee in investigative leave shall be for a period not longer than 10 days.
 (B)Notice leavePlacement of an employee in notice leave shall be for a period not longer than the duration of the notice period.
										(4)Explanation of leave
 (A)In generalIf an agency places an employee in leave under subsection (b), the agency shall provide the employee a written explanation of the leave placement and the reasons for the leave placement.
 (B)ExplanationThe written notice under subparagraph (A) shall describe the limitations of the leave placement, including—
 (i)the applicable limitations under paragraph (3); and (ii)in the case of a placement in investigative leave, an explanation that, at the conclusion of the period of leave, the agency shall take an action under paragraph (5).
 (5)Agency actionNot later than the day after the last day of a period of investigative leave for an employee under subsection (b)(1), an agency shall—
 (A)return the employee to regular duty status; (B)take 1 or more of the actions authorized under paragraph (2), meaning—
 (i)assigning the employee to duties in which the employee is no longer a threat to— (I)safety;
 (II)the mission of the agency; (III)Government property; or
 (IV)evidence relevant to an investigation; (ii)allowing the employee to take leave for which the employee is eligible;
 (iii)requiring the employee to telework under section 6502(c); (iv)if the employee is absent from duty without approved leave, carrying the employee in absence without leave status; or
 (v)for an employee subject to a notice period, curtailing the notice period if there is reasonable cause to believe the employee has committed a crime for which a sentence of imprisonment may be imposed;
 (C)propose or initiate an adverse action against the employee as provided under law; or (D)extend the period of investigative leave under subsections (d) and (e).
 (6)Rule of constructionNothing in paragraph (5) shall be construed to prevent the continued investigation of an employee, except that the placement of an employee in investigative leave may not be extended for that purpose except as provided in subsections (d) and (e).
									(d)Initial extension of investigative leave
 (1)In generalSubject to paragraph (4), if the Chief Human Capital Officer of an agency, or the designee of the Chief Human Capital Officer, approves such an extension after consulting with the investigator responsible for conducting the investigation to which an employee is subject, the agency may extend the period of investigative leave for the employee under subsection (b) for not more than 30 days.
 (2)Maximum number of extensionsThe total period of additional investigative leave for an employee under paragraph (1) may not exceed 110 days.
 (3)Designation guidanceNot later than 1 year after the date of enactment of this section, the Chief Human Capital Officers Council shall issue guidance to ensure that if the Chief Human Capital Officer of an agency delegates the authority to approve an extension under paragraph (1) to a designee, the designee is at a sufficiently high level within the agency to make an impartial and independent determination regarding the extension.
									(4)Extensions for OIG employees
 (A)ApprovalIn the case of an employee of an Office of Inspector General— (i)the Inspector General or the designee of the Inspector General, rather than the Chief Human Capital Officer or the designee of the Chief Human Capital Officer, shall approve an extension of a period of investigative leave for the employee under paragraph (1); or
 (ii)at the request of the Inspector General, the head of the agency within which the Office of Inspector General is located shall designate an official of the agency to approve an extension of a period of investigative leave for the employee under paragraph (1).
 (B)GuidanceNot later than 1 year after the date of enactment of this section, the Council of the Inspectors General on Integrity and Efficiency shall issue guidance to ensure that if the Inspector General or the head of an agency, at the request of the Inspector General, delegates the authority to approve an extension under subparagraph (A) to a designee, the designee is at a sufficiently high level within the Office of Inspector General or the agency, as applicable, to make an impartial and independent determination regarding the extension.
										(e)Further extension of investigative leave
 (1)In generalAfter reaching the limit under subsection (d)(2), an agency may further extend a period of investigative leave for an employee for a period of not more than 60 days if, before the further extension begins, the head of the agency or, in the case of an employee of an Office of Inspector General, the Inspector General submits a notification that includes the reasons for the further extension to the—
 (A)committees of jurisdiction; (B)Committee on Homeland Security and Governmental Affairs of the Senate; and
 (C)Committee on Oversight and Government Reform of the House of Representatives. (2)No limitThere shall be no limit on the number of further extensions that an agency may grant to an employee under paragraph (1).
 (3)OPM reviewAn agency shall request from the Director, and include with the notification required under paragraph (1), the opinion of the Director—
 (A)with respect to whether to grant a further extension under this subsection, including the reasons for that opinion; and
 (B)which shall not be binding on the agency. (4)SunsetThe authority provided under this subsection shall expire on the date that is 6 years after the date of enactment of this section.
 (f)Consultation guidanceNot later than 1 year after the date of enactment of this section, the Council of the Inspectors General on Integrity and Efficiency, in consultation with the Attorney General and the Special Counsel, shall issue guidance on best practices for consultation between an investigator and an agency on the need to place an employee in investigative leave during an investigation of the employee, including during a criminal investigation, because the continued presence of the employee in the workplace during the investigation may—
 (1)pose a threat to the employee or others; (2)result in the destruction of evidence relevant to an investigation;
 (3)result in loss of or damage to Government property; or (4)otherwise jeopardize legitimate Government interests.
									(g)Reporting and records
 (1)In generalAn agency shall keep a record of the placement of an employee in investigative leave or notice leave by the agency, including—
 (A)the basis for the determination made under subsection (c)(1); (B)an explanation of why an action under subsection (c)(2) was not appropriate;
 (C)the length of the period of leave; (D)the amount of salary paid to the employee during the period of leave;
 (E)the reasons for authorizing the leave, including, if applicable, the recommendation made by an investigator under subsection (d)(1); and
 (F)the action taken by the agency at the end of the period of leave, including, if applicable, the granting of any extension of a period of investigative leave under subsection (d) or (e).
 (2)Availability of recordsAn agency shall make a record kept under paragraph (1) available—
 (A)to any committee of Congress, upon request; (B)to the Office of Personnel Management; and
 (C)as otherwise required by law, including for the purposes of the Administrative Leave Act of 2016 and the amendments made by that Act.
										(h)Regulations
 (1)OPM actionNot later than 1 year after the date of enactment of this section, the Director shall prescribe regulations to carry out this section, including guidance to agencies regarding—
 (A)acceptable purposes for the use of— (i)investigative leave; and
 (ii)notice leave; (B)the proper recording of—
 (i)the leave categories described in subparagraph (A); and (ii)other leave authorized by law;
 (C)baseline factors that an agency shall consider when making a determination that the continued presence of an employee in the workplace may—
 (i)pose a threat to the employee or others; (ii)result in the destruction of evidence relevant to an investigation;
 (iii)result in loss or damage to Government property; or (iv)otherwise jeopardize legitimate Government interests; and
 (D)procedures and criteria for the approval of an extension of a period of investigative leave under subsection (d) or (e).
 (2)Agency actionNot later than 1 year after the date on which the Director prescribes regulations under paragraph (1), each agency shall revise and implement the internal policies of the agency to meet the requirements of this section.
 (i)Relation to other lawsNotwithstanding subsection (a) of section 7421 of title 38, this section shall apply to an employee described in subsection (b) of that section..
 (b)Personnel actionSection 2302(a)(2)(A) of title 5, United States Code, is amended— (1)in clause (xi), by striking and at the end;
 (2)by redesignating clause (xii) as clause (xiii); and (3)by inserting after clause (xi) the following:
							
 (xii)a determination made by an agency under section 6330a(c)(1) that the continued presence of an employee in the workplace during an investigation of the employee or while the employee is in a notice period, if applicable, may—
 (I)pose a threat to the employee or others; (II)result in the destruction of evidence relevant to an investigation;
 (III)result in loss of or damage to Government property; or (IV)otherwise jeopardize legitimate Government interests; and.
 (c)GAO reportNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives on the results of an evaluation of the implementation of the authority provided under sections 6330 and 6330a of title 5, United States Code, as added by section 1603(a) and subsection (a) of this section, respectively, including—
 (1)an assessment of agency use of the authority provided under subsection (e) of such section 6330a, including data regarding—
 (A)the number and length of extensions granted under that subsection; and (B)the number of times that the Director of the Office of Personnel Management, under paragraph (3) of that subsection—
 (i)concurred with the decision of an agency to grant an extension; and
 (ii)did not concur with the decision of an agency to grant an extension, including the bases for those opinions of the Director;
 (2)recommendations to Congress, as appropriate, on the need for extensions beyond the extensions authorized under subsection (d) of such section 6330a; and
 (3)a review of the practice of agency placement of an employee in investigative or notice leave under subsection (b) of such section 6330a because of a determination under subsection (c)(1)(D) of that section that the employee jeopardized legitimate Government interests, including the extent to which such determinations were supported by evidence.
 (d)TeleworkSection 6502 of title 5, United States Code, is amended by adding at the end the following:  (c)Required teleworkIf an agency determines under section 6330a(c)(1) that the continued presence of an employee in the workplace during an investigation of the employee or while the employee is in a notice period, if applicable, may pose 1 or more of the threats described in that section and the employee is eligible to telework under subsections (a) and (b) of this section, the agency may require the employee to telework for the duration of the investigation or the notice period, if applicable..
 (e)Technical and conforming amendmentThe table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6330, as added by this subtitle, the following:
						6330a. Investigative leave and notice leave..
					1605.Leave for weather and safety issues
 (a)In generalSubchapter II of chapter 63 of title 5, United States Code, as amended by this subtitle, is further amended by adding at the end the following:
						
							6330b.Weather and safety leave
 (a)DefinitionsIn this section— (1)the term agency—
 (A)means an Executive agency (as defined in section 105 of this title); and (B)does not include the Government Accountability Office; and
 (2)the term employee— (A)has the meaning given the term in section 2105; and
 (B)does not include an intermittent employee who does not have an established regular tour of duty during the administrative workweek.
 (b)Leave for weather and safety issuesAn agency may approve the provision of leave under this section to an employee or a group of employees without loss of or reduction in the pay of the employee or employees, leave to which the employee or employees are otherwise entitled, or credit to the employee or employees for time or service only if the employee or group of employees is prevented from safely traveling to or performing work at an approved location due to—
 (1)an act of God; (2)a terrorist attack; or
 (3)another condition that prevents the employee or group of employees from safely traveling to or performing work at an approved location.
 (c)RecordsAn agency shall record leave provided under this section separately from leave authorized under any other provision of law.
 (d)RegulationsNot later than 1 year after the date of enactment of this section, the Director of the Office of Personnel Management shall prescribe regulations to carry out this section, including—
 (1)guidance to agencies regarding the appropriate purposes for providing leave under this section; and (2)the proper recording of leave provided under this section.
 (e)Relation to other lawsNotwithstanding subsection (a) of section 7421 of title 38, this section shall apply to an employee described in subsection (b) of that section..
 (b)Technical and conforming amendmentThe table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6330a, as added by this subtitle, the following:“6330b. Weather and safety leave.”.
					1606.Additional oversight
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Director of the Office of Personnel Management shall complete a review of agency policies to determine whether agencies have complied with the requirements of this subtitle and the amendments made by this subtitle.
 (b)Report to CongressNot later than 90 days after completing the review under subsection (a), the Director shall submit to Congress a report evaluating the results of the review.
					GEnhancements for Inspectors General
				IInspector General empowerment
					1701.Short title
 This part may be cited as the Inspector General Empowerment Act of 2016. 1702.Nonduty status of Inspectors General; nominal supervisionThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in section 3— (A)in the section header—
 (i)by inserting nominal before supervision;; and (ii)by inserting paid or unpaid, nonduty status; after removal;;
 (B)in subsection (a)— (i)by striking be under the general supervision and inserting be under the nominal supervision; and
 (ii)by striking be subject to supervision by and inserting be subject to nominal supervision by; (C)in subsection (b)—
 (i)by striking An Inspector General and inserting (1) An Inspector General; (ii)in paragraph (1), as so designated, by striking the last sentence; and
 (iii)by adding at the end the following:  (2)(A)Subject to subparagraphs (B) and (C), the President may place an Inspector General in an involuntary paid or unpaid, nonduty status if the President determines that the continued presence in the workplace of the Inspector General may—
 (i)pose a threat to the employee or others; (ii)result in loss of or damage to property of the Federal Government; or
 (iii)otherwise jeopardize legitimate interests of the Federal Government. (B)Not later than 48 hours after the President issues the directive to place an Inspector General in an involuntary paid or unpaid, nonduty status under subparagraph (A), the President shall communicate in writing to both Houses of Congress the reasons for such action, which shall be limited to evidence showing that the continued presence in the workplace of the Inspector General may result in a condition described in clause (i), (ii), or (iii) of subparagraph (A).
 (C)The President may not place an Inspector General in an involuntary paid or unpaid, nonduty status under subparagraph (A) for more than 10 days, unless the Integrity Committee of the Council of the Inspectors General for Integrity and Efficiency submits to the President a written recommendation for additional time, which is acted upon by the President, and the decision is communicated immediately to both Houses of Congress.
 (3)Except as provided in paragraph (2), nothing in this subsection shall prohibit a personnel action otherwise authorized by law.; and
 (2)in section 8G— (A)in subsection (d)(1)—
 (i)by striking be under the general supervision and inserting be under the nominal supervision; and (ii)by striking be subject to supervision by and inserting be subject to nominal supervision by; and
 (B)in subsection (e)— (i)in paragraph (2), by striking the last sentence; and
 (ii)by adding at the end the following:  (3)(A)Subject to subparagraphs (B) and (C), the head of a designated Federal entity may place an Inspector General in an involuntary paid or unpaid, nonduty status if the head of the designated Federal entity determines that the continued presence in the workplace of the Inspector General may—
 (i)pose a threat to the employee or others; (ii)result in loss of or damage to property of the Federal Government; or
 (iii)otherwise jeopardize legitimate interests of the Federal Government. (B)Not later than 48 hours after the head of a designated Federal entity issues the directive to place an Inspector General in an involuntary paid or unpaid, nonduty status under subparagraph (A), the head of the designated Federal entity shall communicate in writing to both Houses of Congress the reasons for such action, which shall be limited to evidence showing that the continued presence in the workplace of the Inspector General may result in a condition described in clause (i), (ii), or (iii) of subparagraph (A).
 (C)The head of a designated Federal entity may not place an Inspector General in an involuntary paid or unpaid, nonduty status under subparagraph (A) for more than 10 days, unless the Integrity Committee of the Council of the Inspectors General for Integrity and Efficiency submits to the head of the designated Federal entity a written recommendation for additional time, which is acted upon by the head of the designated Federal entity, and the decision is communicated immediately to both Houses of Congress.
 (4)Except as provided in paragraph (3), nothing in this subsection shall prohibit a personnel action otherwise authorized by law..
								1703.Additional authority provisions for Inspectors General
						(a)Subpoena authority for Inspectors General to require testimony of certain persons
 (1)In generalThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— (A)in section 5(a), as amended by section 1705(c) of this Act—
 (i)in paragraph (19), by striking and at the end; (ii)in paragraph (20), by striking the period at the end and inserting a semicolon; and
 (iii)by adding at the end the following:  (21)a description of the use of subpoenas for the attendance and testimony of certain witnesses under section 6A.; 
 (B)by inserting after section 6 the following:  6A.Additional authority (a)Testimonial subpoena authority (1)In generalIn addition to the authority otherwise provided by this Act and in accordance with the requirements of this section, the Inspector General of each establishment (and each Special Inspector General of an establishment not established under this Act), in carrying out the provisions of this Act (or, in the case of a Special Inspector General, the provisions of the authorizing statute) and as necessary in the performance of the functions assigned by this Act, is authorized to require by subpoena the attendance and testimony of—
 (A)a current or former contractor with the establishment;
 (B)a current or former subcontractor (at any tier) of a contractor with the establishment;
 (C)a current or former grantee of the establishment;
 (D)a current or former subgrantee of a grantee of the establishment;
 (E)a current or former employee of a contractor, subcontractor, grantee, or subgrantee described in subparagraphs (A) through (D), respectively; and
 (F)any former Federal employee of the establishment (but not including any Federal employee who is otherwise obligated to provide testimony and cooperate with the Inspector General).
 (2)LimitationsA subpoena described in paragraph (1)— (A)may only require the attendance and testimony of an individual for issues reasonably relevant to the current or former position of the individual under subparagraph (A), (B), (C), (D), (E), or (F) of paragraph (1), as applicable;
 (B)may only be issued by the Inspector General with oversight responsibilities for the establishment for which the individual under subparagraph (A), (B), (C), (D), (E), or (F) of paragraph (1), as applicable, worked; and
 (C)may not be used— (i)to investigate an individual with respect to an action that is protected under paragraph (8) or (9) of section 2302(b) of title 5, United States Code; or
 (ii)to obstruct or otherwise undermine investigative activity for fact finding or corrective action under such paragraph (8) or (9).
 (3)EnforcementA subpoena described in paragraph (1), in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate United States district court.
												(b)Panel review before issuance
 (1)Approval requiredBefore the issuance of a subpoena described in subsection (a), an Inspector General shall submit a request for approval to issue a subpoena by a majority of a panel (in this section referred to as the Subpoena Panel), which shall be comprised of—
 (A)3 members, of whom— (i)2 members shall be from the Council of the Inspectors General on Integrity and Efficiency, as designated by the Chairperson of the Council of the Inspectors General on Integrity and Efficiency; and
 (ii)1 member shall be the Special Counsel of the Office of Special Counsel; or (B)in the case of a request by an Inspector General from the Intelligence Community pursuant to the authority provided in subsection (a), 3 Inspectors General within the Intelligence Community.
													(2)Time to respond
 (A)In generalExcept as provided in subparagraph (B), not later than 10 days after the date on which a request for approval to issue a subpoena is submitted under paragraph (1), the Subpoena Panel shall approve or deny the request.
 (B)Additional information for panelIf the Subpoena Panel determines that additional information is necessary to approve or deny a request for approval to issue a subpoena under subparagraph (A), the Subpoena Panel shall, not later than 20 days after the date on which the request is submitted—
 (i)request the additional information; and (ii)approve or deny the request.
 (3)Notification and consultation with Attorney GeneralBefore an Inspector General submits a request for approval to issue a subpoena under paragraph (1), the Inspector General shall—
 (A)notify the Attorney General that the Inspector General intends to submit the request; and (B)provide not less than 10 days for consultation with the Attorney General.
 (4)Denial by panelIf a majority of the members of the Subpoena Panel votes to deny a request for approval to issue a subpoena under subparagraph (B)(ii) or finds that the Inspector General did not comply with the requirement under subsection (a)(2), the subpoena may not be issued.
												(c)Notice to Attorney General
 (1)In generalIf the Subpoena Panel approves a request for approval to issue a subpoena under subsection (b)(2), the Inspector General shall notify the Attorney General that the Inspector General intends to issue the subpoena.
 (2)Decision of Attorney GeneralNot later than 10 days after the date on which the Attorney General is notified under paragraph (1), the Attorney General may—
 (A)object to the issuance of the subpoena if the subpoena will interfere with an ongoing matter; or
 (B)approve the issuance of the subpoena. (3)Issuance of subpoena approvedIf the Attorney General approves the issuance of the subpoena or does not object to the issuance of the subpoena during the 10-day period described in paragraph (2), the Inspector General may issue the subpoena.
 (4)Suspension of subpoenaAfter the expiration of the 10-day period described in paragraph (2), the Attorney General may request that the Inspector General suspend the subpoena if the Attorney General determines that new circumstances would result in the subpoena interfering with an ongoing matter. The Inspector General shall consult with and consider the request of the Attorney General.
 (d)Inclusion in annual reportNot later than 1 year after the effective date of this section, and every year thereafter, each Inspector General shall submit to the Chairperson of the Council of the Inspectors General on Integrity and Efficiency the number of times the Inspector General issued a subpoena under this section, which shall be included by the Chairperson in the annual report required under section 11(b)(3)(B)(viii).
 (e)Use of authorityThe Chairperson of the Council of the Inspectors General on Integrity and Efficiency, in consultation with the Attorney General, shall prescribe policies and procedures to carry out the purposes of this section, which shall, at a minimum, include—
 (1)allowing not less than 14 calendar days between the date on which a subpoena is served on the recipient or the counsel for the recipient and the interview date;
 (2)notifying the recipient of a subpoena not less than 14 calendar days in advance of the interview date of the right of the recipient to have counsel present and the nature of the audit, evaluation, or investigation in furtherance of which the subpoena is being issued; and
 (3)requiring the Inspector General who issued the subpoena to pay travel and lodging expenses associated with the subpoena if the interview occurs more than 25 miles from the residence of the recipient of the subpoena.
 (f)Rule of constructionNothing in this section shall be construed to affect the exercise by an Inspector General of any testimonial subpoena authority established under any other provision of law.; and
 (C)in section 8G(g)(1), by inserting 6A, before and 7. (2)Effective dateThe amendments made by paragraph (1) shall—
 (A)take effect on the date that is 1 year after the date of enactment of this Act; and
 (B)only apply to audits, evaluations, or investigations initiated on or after the date of enactment of this Act.
 (b)Matching program and Paperwork Reduction Act exception for inspectors generalSection 6 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively; and
 (2)by adding at the end the following:
								
 (h)(1)In this subsection, the terms agency, matching program, record, and system of records have the meanings given those terms in section 552a(a) of title 5, United States Code. (2)For purposes of section 552a of title 5, United States Code, or any other provision of law, a computerized comparison of 2 or more automated Federal systems of records, or a computerized comparison of a Federal system of records with other records or non-Federal records, performed by an Inspector General or by an agency in coordination with an Inspector General in conducting an audit, investigation, inspection, evaluation, or other review authorized under this Act shall not be considered a matching program.
 (3)Nothing in this subsection shall be construed to impede the exercise by an Inspector General of any matching program authority established under any other provision of law.
 (i)Subchapter I of chapter 35 of title 44, United States Code, shall not apply to the collection of information during the conduct of an audit, investigation, inspection, evaluation, or other review conducted by the Council of the Inspectors General on Integrity and Efficiency or any Office of Inspector General, including any Office of Special Inspector General..
							1704.Additional responsibilities and resources of the Council of the Inspectors General on Integrity and
 EfficiencySection 11 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in subsection (b)—
 (A)in paragraph (1)(B), by striking Director of National Intelligence and inserting Intelligence Community; and (B)by amending paragraph (3)(B)(viii) to read as follows:
								
 (viii)prepare and transmit an annual report on behalf of the Council on the activities of the Council to— (I)the President;
 (II)the appropriate committees of jurisdiction of the Senate and the House of Representatives; (III)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (IV)the Committee on Oversight and Government Reform of the House of Representatives.; (2)in subsection (c)(1)—
 (A)in subparagraph (G), by striking and at the end; (B)by redesignating subparagraph (H) as subparagraph (I); and
 (C)by inserting after subparagraph (G) the following:  (H)except for matters coordinated among Inspectors General under section 3033 of title 50, United States Code, receive, review, and mediate any disputes submitted in writing to the Council by an Office of Inspector General regarding an audit, investigation, inspection, evaluation, or project that involves the jurisdiction of more than 1 Office of Inspector General; and;
 (3)in subsection (d)— (A)in paragraph (2)—
 (i)by striking subparagraph (C); (ii)by redesignating subparagraphs (A), (B), and (D) as clauses (i), (ii), and (iii), respectively, and adjusting the margins accordingly;
 (iii)in the matter preceding clause (i), as so redesignated, by striking The Integrity and inserting the following:  (A)In generalThe Integrity;
 (iv)in clause (i), as so redesignated, by striking , who and all that follows through Committee; (v)in clause (iii), as so redesignated, by inserting or the designee of the Director before the period at the end; and
 (vi)by adding at the end the following:  (B)Chairperson (i)In generalThe Integrity Committee shall elect 1 of the Inspectors General referred to in subparagraph (A)(ii) to act as Chairperson of the Integrity Committee.
 (ii)TermThe term of office of the Chairperson of the Integrity Committee shall be 2 years.; (B)by amending paragraph (5) to read as follows:
								
									(5)Review of allegations
 (A)In generalNot later than 7 calendar days after the date on which the Integrity Committee receives an allegation of wrongdoing against an Inspector General or against a staff member of an Office of Inspector General described under paragraph (4)(C), the allegation of wrongdoing shall be reviewed and referred to the Department of Justice or the Office of Special Counsel for investigation, or to the Integrity Committee for review, as appropriate, by—
 (i)a representative of the Department of Justice, as designated by the Attorney General; (ii)a representative of the Office of Special Counsel, as designated by the Special Counsel; and
 (iii)a representative of the Integrity Committee, as designated by the Chairperson of the Integrity Committee.
											(B)Referral to the Chairperson
 (i)In generalExcept as provided in clause (ii), not later than 30 calendar days after the date on which an allegation of wrongdoing is referred to the Integrity Committee under subparagraph (A), the Integrity Committee shall determine whether to refer the allegation of wrongdoing to the Chairperson of the Integrity Committee to initiate an investigation.
 (ii)ExtensionThe 30-day period described in clause (i) may be extended for an additional period of 15 days if the Integrity Committee provides written notice to the congressional committees described in paragraph (8)(A)(iii) that includes a detailed, case-specific description of why the additional time is needed to evaluate the allegation of wrongdoing.;
 (C)in paragraph (6)— (i)in subparagraph (A), by striking paragraph (5)(C) and inserting paragraph (5)(B); and
 (ii)in subparagraph (B)(i), by striking may and inserting shall; (D)in paragraph (7)—
 (i)in subparagraph (B)— (I)in clause (i)—
 (aa)in subclause (III), by striking and at the end; (bb)in subclause (IV), by striking the period at the end and inserting a semicolon; and
 (cc)by adding at the end the following:  (V)except as provided in clause (ii), ensuring, to the extent possible, that investigations are conducted by Offices of Inspector General of similar size;
 (VI)creating a process for rotation of Inspectors General assigned to investigate allegations through the Integrity Committee; and
 (VII)creating procedures to avoid conflicts of interest for Integrity Committee investigations.; (II)by redesignating clause (ii) as clause (iii); and
 (III)by inserting after clause (i) the following:  (ii)ExceptionThe requirement under clause (i)(V) shall not apply to any Office of Inspector General with less than 50 employees who are authorized to conduct audits or investigations.;
 (ii)by striking subparagraph (C); and (iii)by inserting after subparagraph (B) the following:
									
 (C)Completion of investigationIf an allegation of wrongdoing is referred to the Chairperson of the Integrity Committee under paragraph (5)(B), the Chairperson of the Integrity Committee—
 (i)shall complete the investigation not later than 150 calendar days after the date on which the Integrity Committee made the referral;
 (ii)if the investigation cannot be completed within the 150-day period described in clause (i), shall— (I)promptly notify the congressional committees described in paragraph (8)(A)(iii); and
 (II)brief the congressional committees described in paragraph (8)(A)(iii) every 30 days regarding the status of the investigation and the general reasons for delay until the investigation is complete.
 (D)Concurrent investigationIf an allegation of wrongdoing against an Inspector General or a staff member of an Office of Inspector General described under paragraph (4)(C) is referred to the Department of Justice or the Office of Special Counsel under paragraph (5)(A), the Chairperson of the Integrity Committee may conduct any related investigation referred to the Chairperson under paragraph (5)(B) concurrently with the Department of Justice or the Office of Special Counsel, as applicable.
										(E)Reports
 (i)Integrity Committee investigationsFor each investigation of an allegation of wrongdoing referred to the Chairperson of the Integrity Committee under paragraph (5)(B), the Chairperson of the Integrity Committee shall submit to members of the Integrity Committee and to the Chairperson of the Council a report containing the results of the investigation.
 (ii)Other investigationsFor each allegation of wrongdoing referred to the Department of Justice or the Office of Special Counsel under paragraph (5)(A), the Attorney General or the Special Counsel, as applicable, shall submit to the Integrity Committee a report containing the results of the investigation.
											(iii)Availability to Congress
 (I)In generalThe congressional committees described in paragraph (8)(A)(iii) shall have access to any report authored by the Integrity Committee.
 (II)Members of CongressSubject to any other provision of law that would otherwise prohibit disclosure of such information, the Integrity Committee may provide any report authored by the Integrity Committee to any Member of Congress.;
 (E)by striking paragraph (8)(A)(iii) and inserting the following:  (iii)submit the report, with the recommendations of the Integrity Committee, to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and other congressional committees of jurisdiction; and
 (iv)following the submission of the report under clause (iii) and upon request by any Member of Congress, submit the report, with the recommendations of the Integrity Committee, to that Member.; 
 (F)in paragraph (9)(B), by striking other agencies and inserting the Department of Justice or the Office of Special Counsel; (G)in paragraph (10), by striking any of the following and all that follows through the period at the end and inserting any Member of Congress.; and
 (H)by adding at the end the following:  (12)Allegations of wrongdoing against special counsel or deputy special counsel (A)Special counsel definedIn this paragraph, the term Special Counsel means the Special Counsel appointed under section 1211(b) of title 5, United States Code.
										(B)Authority of integrity committee
 (i)In generalAn allegation of wrongdoing against the Special Counsel or the Deputy Special Counsel may be received, reviewed, and referred for investigation to the same extent and in the same manner as in the case of an allegation against an Inspector General or against a staff member of an Office of Inspector General described under paragraph (4)(C), subject to the requirement that the representative designated by the Special Counsel under paragraph (5)(A)(ii) shall recuse himself or herself from the consideration of any allegation brought under this paragraph.
 (ii)Coordination with existing provisions of lawThis paragraph shall not eliminate access to the Merit Systems Protection Board for review under section 7701 of title 5, United States Code. To the extent that an allegation brought under this paragraph involves section 2302(b)(8) of such title, a failure to obtain corrective action within 120 days after the date on which the allegation is received by the Integrity Committee shall, for purposes of section 1221 of such title, be considered to satisfy section 1214(a)(3)(B) of such title.
 (C)RegulationsThe Integrity Committee may prescribe any rules or regulations necessary to carry out this paragraph, subject to such consultation or other requirements as may otherwise apply.
 (13)Committee recordsThe Chairperson of the Council shall maintain the records of the Integrity Committee.; and (4)by adding at the end the following:
							
 (e)Authorization of appropriations for CouncilFor the purposes of carrying out this section, there are authorized to be appropriated into the revolving fund described in subsection (c)(3)(B), out of any money in the Treasury not otherwise appropriated, the following sums:
 (1)$7,800,000 for fiscal year 2017. (2)$8,100,000 for fiscal year 2018.
 (3)$8,500,000 for fiscal year 2019. (4)$8,900,000 for fiscal year 2020.
 (5)$9,300,000 for fiscal year 2021.. 1705.Reports and additional information (a)Report on vacancies in the offices of inspector generalThe Comptroller General of the United States shall—
 (1)conduct a study of prolonged vacancies in the Offices of Inspector General during which a temporary appointee has served as the head of the office that includes—
 (A)the number and duration of Inspector General vacancies; (B)an examination of the extent to which the number and duration of such vacancies has changed over time;
 (C)an evaluation of the impact such vacancies have had on the ability of the relevant Office of Inspector General to effectively carry out statutory requirements; and
 (D)recommendations to minimize the duration of such vacancies; (2)not later than 9 months after the date of enactment of this Act, present a briefing on the findings of the study conducted under paragraph (1) to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Oversight and Government Reform of the House of Representatives; and
 (3)not later than 15 months after the date of enactment of this Act, submit a report on the findings of the study conducted under paragraph (1) to the committees described in paragraph (2).
 (b)Report on issues involving multiple offices of inspector generalThe Council of the Inspectors General on Integrity and Efficiency shall— (1)conduct an analysis of critical issues that involve the jurisdiction of more than 1 individual Federal agency or entity to identify—
 (A)each such issue that could be better addressed through greater coordination among, and cooperation between, individual Offices of Inspector General;
 (B)the best practices that can be employed by the Offices of Inspector General to increase coordination and cooperation on each issue identified; and
 (C)any recommended statutory changes that would facilitate coordination and cooperation among the Offices of Inspector General on critical issues; and
 (2)not later than 1 year after the date of enactment of this Act, submit a report on the findings of the analysis described in paragraph (1) to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Oversight and Government Reform of the House of Representatives.
 (c)Additional informationSection 5 of the Inspector General Act of 1978 (5 U.S.C. App) is amended— (1)in subsection (a)—
 (A)in paragraph (10)— (i)by striking period for which and inserting “period—
										
 (A)for which; and (ii)by adding at the end the following:
										
 (B)for which no establishment comment was returned within 60 days of providing the report to the establishment; and
 (C)for which there are any outstanding unimplemented recommendations, including the aggregate potential cost savings of those recommendations.; 
 (B)in paragraph (15), by striking and at the end; (C)in paragraph (16), by striking the period at the end and inserting a semicolon; and
 (D)by adding at the end the following:  (17)a report on each investigation conducted by the Office involving general or flag officers or employees of the establishment serving in a position classified at or above GS-15 of the General Schedule or an equivalent position where allegations of misconduct were substantiated, including a detailed description of—
 (A)the facts and circumstances of the investigation; and (B)the status and disposition of the matter, including—
 (i)if the matter was referred to the Department of Justice, the date of the referral; and (ii)if the Department of Justice declined the referral, the date of the declination;
 (18)a detailed description of any instance of whistleblower retaliation, including information about the official found to have engaged in retaliation and what, if any, consequences the establishment imposed to hold that official accountable;
 (19)a detailed description of any attempt by the establishment to interfere with the independence of the Office, including—
 (A)with communication between the Office and Congress;
 (B)with budget constraints designed to limit the capabilities of the Office; and (C)incidents where the establishment has resisted or objected to oversight activities of the Office or restricted or significantly delayed access to information, including the justification of the establishment for such action; and
 (20)detailed descriptions of the particular circumstances of each— (A)inspection, evaluation, and audit conducted by the Office that is closed and was not disclosed to the public; and
 (B)investigation conducted by the Office involving general or flag officers or employees of the establishment serving in a position classified at or above GS-15 of the General Schedule or an equivalent position that is closed and was not disclosed to the public.; and
 (2)in subsection (e), by adding at the end the following:  (4)Subject to any other provision of law that would otherwise prohibit disclosure of such information, the information described in paragraph (1) may be provided to any Member of Congress upon request.
 (5)An Office may not provide to Congress or the public any information that reveals the personally identifiable information of a whistleblower under this section unless the Office first obtains the consent of the whistleblower..
 (d)Duty to submit and make available to the public certain work productsSection 4 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
							
 (e)(1)Whenever an Inspector General, in carrying out the duties and responsibilities established under this Act, issues a work product that makes a recommendation or otherwise suggests corrective action, the Inspector General—
 (A)shall submit the work product to— (i)the head of the establishment;
 (ii)the congressional committees of jurisdiction; and (iii)if the work product was initiated upon request by an individual or entity other than the Inspector General, that individual or entity;
 (B)may submit the work product to any Member of Congress upon request; and (C)not later than 3 days after the work product is submitted in final form to the head of the establishment, post the work product on the website of the Office of Inspector General.
 (2)Nothing in this subsection shall be construed to authorize the public disclosure of information that is specifically prohibited from disclosure by any other provision of law..
 (e)Posting of reports on websites of Offices of Inspectors GeneralSection 8M(b) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (1)(A), by striking is made publicly available and inserting is submitted in final form to the head of the Federal agency or the head of the designated Federal entity, as applicable; and
 (2)by adding at the end the following:  (3)Rule of constructionNothing in this subsection shall be construed to authorize the public disclosure of information that is prohibited from disclosure by any other provision of law..
 1706.Full and prompt access to all documentsSection 6 of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 1703(b) of this Act, is further amended—
 (1)in subsection (a), by striking paragraph (1) and inserting the following:  (1)(A)to have timely access to all records, reports, audits, reviews, documents, papers, recommendations, or other materials available to the applicable establishment which relate to the programs and operations with respect to which that Inspector General has responsibilities under this Act; and
 (B)to have access under subparagraph (A) notwithstanding any other provision of law, except pursuant to any provision of law enacted by Congress that expressly—
 (i)refers to the Inspector General; and (ii)limits the right of access of the Inspector General;; and
 (2)by inserting after subsection (a) the following:  (b)Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to any information provided by the applicable establishment under subsection (a)..
 1707.Access to information for certain Inspectors GeneralThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this part, is amended— (1)in section 8(b)(2)—
 (A)by inserting from accessing information described in paragraph (1), after completing any audit or investigation,; and (B)by inserting , access such information, after complete such audit or investigation;
 (2)in section 8D(a)(2)— (A)by inserting from accessing information described in paragraph (1), after completing any audit or investigation,; and
 (B)by inserting , access such information, after complete such audit or investigation; (3)in section 8E(a)(2)—
 (A)by inserting from accessing information described in paragraph (1), after completing any audit or investigation,; and (B)by inserting , access such information, after complete such audit or investigation;
 (4)in section 8G(d)(2)(A), by inserting , or from accessing information available to an element of the intelligence community specified in subparagraph (D), after investigation;
 (5)in section 8I(a)(2)— (A)by inserting from accessing information described in paragraph (1), after completing any audit or investigation,; and
 (B)by inserting , access such information, after complete such audit or investigation; (6)in section 8J, by striking or 8H and inserting 8H, or 8N; and
 (7)by inserting after section 8M the following:  8N.Additional provisions with respect to the Department of Energy (a)The Secretary of Energy may prohibit the Inspector General of the Department of Energy from accessing Restricted Data and nuclear safeguards information protected from disclosure under chapter 12 of the Atomic Energy Act of 1954 (42 U.S.C. 2161 et seq.) and intelligence or counterintelligence, as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003), if the Secretary of Energy determines that the prohibition is necessary to protect the national security or prevent the significant impairment to the national security interests of the United States.
 (b)Not later than 7 days after the date on which the Secretary of Energy exercises any power authorized under subsection (a), the Secretary shall notify the Inspector General of the Department of Energy in writing the reasons for such exercise. Within 30 days after receipt of any such notice, the Inspector General of the Department of Energy shall submit to the appropriate committees of Congress a statement concerning such exercise..
						1708.Technical and conforming amendments
						(a)Repeals
 (1)Inspector General Act of 2008Section 7(b) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4312; 5 U.S.C. 1211 note) is repealed.
 (2)Financial Services and General Government Appropriations Act, 2009Section 744 of the Financial Services and General Government Appropriations Act, 2009 (division D of Public Law 111–8; 123 Stat. 693) is repealed.
							(b)Agency applicability
 (1)AmendmentsThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this part, is further amended— (A)in section 8M—
 (i)in subsection (a)(1)— (I)by striking Each agency and inserting Each Federal agency and designated Federal entity; and
 (II)by striking that agency each place that term appears and inserting that Federal agency or designated Federal entity; (ii)in subsection (b)—
 (I)in paragraph (1), by striking agency and inserting Federal agency and designated Federal entity; and (II)in paragraph (2), by striking agency each place that term appears and inserting Federal agency and designated Federal entity; and
 (iii)by adding at the end the following:  (c)DefinitionsIn this section, the terms designated Federal entity and head of the designated Federal entity have the meanings given those terms in section 8G(a).; and
 (B)in section 11(c)(3)(A)(ii), by striking department, agency, or entity of the executive branch and inserting Federal agency or designated Federal entity (as defined in section 8G(a)). (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date that is 180 days after the date of enactment of this Act.
 (c)Requirements for Inspectors General websitesSection 8M(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by this part, is further amended—
 (1)in subparagraph (A), by striking report or audit (or portion of any report or audit) and inserting audit report, inspection report, or evaluation report (or portion of any such report); and (2)by striking report or audit (or portion of that report or audit) each place that term appears and inserting report (or portion of that report).
							(d)Corrections
 (1)Executive order numberSection 7(c)(2) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4313; 31 U.S.C. 501 note) is amended by striking 12933 and inserting 12993.
 (2)Punctuation and cross-referencesThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this part, is further amended—
 (A)in section 4(b)(2)— (i)by striking 8F(a)(2) each place that term appears and inserting 8G(a)(2); and
 (ii)by striking 8F(a)(1) and inserting 8G(a)(1); (B)in section 5(a)(5), by striking section 6(b)(2) and inserting section 6(c)(2);
 (C)in section 5(a)(13), by striking 05(b) and inserting 804(b); (D)in section 6(a)(4), by striking information, as well as any tangible thing) and inserting information), as well as any tangible thing;
 (E)in section 8A(d), by striking section 6(c) and inserting section 6(d); and
 (F)in section 8G(g)(3), by striking 8C and inserting 8D. (3)SpellingThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this part, is further amended—
 (A)in section 3(a), by striking subpena and inserting subpoena; (B)in section 6(a)(4), by striking subpenas and inserting subpoenas;
 (C)in section 8D(a)— (i)in paragraph (1), by striking subpenas and inserting subpoenas; and
 (ii)in paragraph (2), by striking subpena each place that term appears and inserting subpoena; (D)in section 8E(a)—
 (i)in paragraph (1), by striking subpenas and inserting subpoenas; and (ii)in paragraph (2), by striking subpena each place that term appears and inserting subpoena; and
 (E)in section 8G(d)(1), by striking subpena and inserting subpoena. IIInspector General Mandates Reporting 1751.Short titleThis part may be cited as the Inspector General Mandates Reporting Act of 2016.
					1752.Reporting requirements of Inspectors General
 (a)DefinitionIn this section, the term reporting requirement means a report that an Office of Inspector General is required to complete under the Inspector General Act of 1978 (5 U.S.C. App.) or any other provision of law.
 (b)Report by Inspectors General to CIGIENot later than 60 days after the date of enactment of this Act, each Office of Inspector General shall submit to the Council of Inspectors General on Integrity and Efficiency a report, which—
 (1)shall include a list of each reporting requirement for the Office of Inspector General; and (2)may include a list of each reporting requirement that the Office of Inspector General recommends should be modified or repealed.
 (c)Report by CIGIE to CongressNot later than 60 days after the date on which the Council of Inspectors General on Integrity and Efficiency receives the reports required to be submitted under subsection (b), the Council shall submit to Congress a report, which—
 (1)shall include— (A)a list of each reporting requirement that is common to more than 1 Office of Inspector General; and
 (B)a list, by Office of Inspector General, of each reporting requirement that is unique to that Office of Inspector General; and
 (2)may include recommendations for reporting requirements that should be modified or repealed. (d)FormEach report submitted under this section shall be in unclassified form, but may include a classified annex.
						HEnhancements for Government Accountability Office
				IGovernment Accountability Office mandates revisions
					1801.Short title
 This part may be cited as the GAO Mandates Revision Act of 2016. 1802.Reports eliminated (a)Single audit act monitoring responsibilities (1)In generalChapter 75 of title 31, United States Code, is amended—
 (A)by striking section 7506; and (B)by redesignating section 7507 as section 7506.
 (2)Technical and conforming amendmentThe table of sections for chapter 75 of title 31, United States Code, is amended by striking the items relating to sections 7506 and 7507 and inserting the following:
								7506. Effective date..
 (b)Review of Medigap premium levelsSection 111(c) of the Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000 (Appendix F; 114 Stat. 2763A–473), as enacted into law by section 1(a)(6) of Public Law 106–554, is repealed.
 (c)Report on dispute resolution pilot programSection 1105 of the Sandy Recovery Improvement Act of 2013 (42 U.S.C. 5189a note) is amended by striking subsection (d).
 (d)Biennial survey regarding transportation intelligence reportsSection 114(u) of title 49, United States Code, is amended— (1)in paragraph (1)(A), by striking subsection (t) and inserting subsection (s)(4)(E);
 (2)by striking paragraph (7); and (3)by redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively.
 (e)Review and evaluation of guidance relating to post harvest processing of raw oystersSection 114 of the FDA Food Safety Modernization Act (21 U.S.C. 342 note)) is amended— (1)by striking subsection (c); and
 (2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively. 1803.Reports modified (a)Oversight and audits under the Emergency Economic Stabilization Act of 2008Section 116(a)(3) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5226(a)(3)) is amended by striking , regularly and no less frequently than once every 60 days, and inserting annually.
 (b)GAO study of financial regulationsSection 1016B(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5496b(a)) is amended—
 (1)in the matter preceding paragraph (1), in the first sentence— (A)by striking Not later than the end of the 180-day period beginning on the date of the enactment of this Act, and annually thereafter, the and inserting The; and
 (B)by inserting periodically, as the Comptroller General determines is appropriate, after shall; (2)in paragraph (1), by striking , including whether relevant Federal agencies are applying sound cost-benefit analysis in promulgating rules; and inserting ; and;
 (3)by striking paragraph (2); and (4)by redesignating paragraph (3) as paragraph (2).
 (c)Reports on conflict mineralsSection 1502(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 78m note) is amended—
 (1)in paragraph (1), by striking until the termination of the disclosure requirements under section 13(p) of the Securities Exchange Act of 1934 and inserting through 2020, in 2022, and in 2024; and
 (2)in paragraph (2), in the matter preceding subparagraph (A), by inserting through 2020, in 2022, and in 2024 after annually thereafter. (d)Update on actions taken by Secretary of HHS to implement GAO recommendationSection 632(d) of the American Taxpayer Relief Act of 2012 (Public Law 112–240; 126 Stat. 2354) is amended in the first sentence by striking December 31, 2015 and inserting December 31, 2023.
 (e)Review panelSection 399V–4(d)(2) of the Public Health Service Act (42 U.S.C. 280g–15) is amended— (1)in subparagraph (C), by striking , or an individual within the Government Accountability Office designated by the Comptroller General, shall and inserting shall designate a member of the review panel to; and
 (2)in subparagraph (D), by striking Comptroller General and inserting Secretary. IIGovernment Accountability Office Access and Oversight 1851.Short titleThis part may be cited as theGAO Access and Oversight Act of 2016.
					1852.Access to certain information
 (a)Access to certain informationSubchapter II of chapter 7 of title 31, United States Code, is amended by adding at the end the following:
							
								721.Access to certain information
 (a)No provision of the Social Security Act, including section 453(l) of that Act (42 U.S.C. 653(l)), shall be construed to limit, amend, or supersede the authority of the Comptroller General to obtain any information or to inspect any record under section 716 of this title.
 (b)The specific reference to a statute in subsection (a) shall not be construed to affect access by the Government Accountability Office to information under statutes that are not so referenced..
 (b)Agency reportsSection 720(b) of title 31, United States Code, is amended— (1)in the matter preceding paragraph (1), by inserting or planned after action taken; and
 (2)by striking paragraph (1) and inserting the following:  (1)the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, the congressional committees with jurisdiction over the agency program or activity that is the subject of the recommendation, and the Government Accountability Office before the 61st day after the date of the report; and.
 (c)Authority To obtain recordsSection 716 of title 31, United States Code, is amended in subsection (a)— (1)by striking (a) and inserting (2); and
 (2)by inserting after the section heading the following:  (a)(1)The Comptroller General is authorized to obtain such agency records as the Comptroller General requires to discharge the duties of the Comptroller General (including audit, evaluation, and investigative duties), including through the bringing of civil actions under this section. In reviewing a civil action under this section, the court shall recognize the continuing force and effect of the authorization in the preceding sentence until such time as the authorization is repealed pursuant to law..
 (d)Technical and conforming amendmentThe table of sections for chapter 7 of title 31, United States Code, is amended by inserting after the item relating to section 720 the following:
							721. Access to certain information..
						IStopping wasteful Federal bonuses
 1901.Short titleThis subtitle may be cited as the Stop Wasteful Federal Bonuses Act of 2016. 1902.Bonuses (a)Adverse findings and employees under investigationChapter 45 of title 5, United States Code, is amended by adding at the end the following:
						
							IVLimitations on bonus authority
								4531.Certain forms of misconduct
 (a)DefinitionsIn this section: (1)Adverse finding (A)In generalThe term adverse finding means a determination by the head of the agency employing an employee that the conduct of the employee—
 (i)violated a policy of the agency for which the employee may be removed or suspended for a period of not less than 14 days; or
 (ii)violated a law for which the employee may be imprisoned for more than 1 year. (B)BasisA determination described in subparagraph (A) may be based on an investigation by, determination of, or information provided by the Inspector General or another senior ethics official of an agency or the Comptroller General of the United States, as part of carrying out an activity, authority, or function of the Inspector General, senior ethics official, or Comptroller General, respectively, under a provision of law other than this section.
 (2)AgencyThe term agency has the meaning given that term under section 551. (3)BonusThe term bonus means any performance award or cash award under—
 (A)section 4505a; (B)section 5384; or
 (C)section 5754. (b)ProhibitionThe head of an agency shall not award a bonus to an employee of the agency until 5 years after the end of the fiscal year during which the head of an agency makes an adverse finding relating to the employee.
									(c)After bonus awarded
 (1)In generalFor a bonus awarded to an employee after the date of enactment of this section, if the head of the agency employing the employee makes an adverse finding relating to the employee during the year during which the bonus is awarded, the head of the agency, after notice and an opportunity for a hearing, shall issue an order directing the employee to repay the amount of the bonus.
 (2)HearingsA hearing under this paragraph shall be conducted in accordance with regulations relating to hearings promulgated by the head of the agency under chapter 75.
 (d)Condition of receiptAs a condition of receiving a bonus awarded after the date of enactment of this section, an employee of an agency shall sign a certification stating that the employee shall repay the bonus in accordance with a final order issued in accordance with subsection (c).
 (e)AppealAn employee determined to be ineligible for a bonus under subsection (b) or against whom an order is issued under subsection (c) may appeal to the Merit Systems Protection Board under section 7701..
 (b)RulemakingThe head of each agency (as defined under title 551 of title 5, United States Code) may promulgate rules to carry out section 4531 of title 5, United States Code, as added by subsection (a).
 (c)Technical and conforming amendmentThe table of sections for chapter 45 of title 5, United States Code, is amended by adding at the end the following:
						SUBCHAPTER IV—Limitations on bonus authority4531. Certain forms of misconduct..
					JEliminating Government-funded oil-paintings
 1921.Short titleThis subtitle may be cited as theEliminating Government-funded Oil-painting Act or the EGO Act. 1922.Prohibition on use of funds for portraits (a)ProhibitionNo funds appropriated or otherwise made available to the Federal Government may be used to pay for the painting of a portrait of an officer or employee of the Federal Government, including the President, the Vice President, a Member of Congress, the head of an executive agency, or the head of an office of the legislative branch.
 (b)DefinitionsIn this section—
 (1)the term executive agency has the meaning given the term in section 133 of title 41, United States Code; and
 (2)the term Member of Congress includes a Delegate or Resident Commissioner to Congress.
						KPresidential allowance modernization
 1941.Short titleThis subtitle may be cited as the Presidential Allowance Modernization Act of 2016. 1942.Amendments (a)Former PresidentsThe first section of the Act entitled An Act to provide retirement, clerical assistants, and free mailing privileges to former Presidents of the United States, and for other purposes, approved August 25, 1958 (commonly known as the Former Presidents Act of 1958) (3 U.S.C. 102 note), is amended by striking the matter preceding subsection (e) and inserting the following:
						
 (a)In generalEach former President shall be entitled for the remainder of his or her life to receive from the United States—
 (1)an annuity at the rate of $200,000 per year, subject to subsection (c); and
 (2)a monetary allowance at the rate of $200,000 per year, subject to subsections (c) and (d).
								(b)Duration; frequency
 (1)In generalThe annuity and allowance under subsection (a) shall each—
 (A)commence on the day after the date on which an individual becomes a former President;
 (B)terminate on the date on which the former President dies; and (C)be payable by the Secretary of the Treasury on a monthly basis.
 (2)Appointive or elective positionsThe annuity and allowance under subsection (a) shall not be payable for any period during which a former President holds an appointive or elective position in or under the Federal Government to which is attached a rate of pay other than a nominal rate.
 (c)Cost-of-Living increasesEffective December 1 of each year, each annuity and allowance under subsection (a) that commenced before that date shall be increased by the same percentage by which benefit amounts under title II of the Social Security Act (42 U.S.C. 401 et seq.) are increased, effective as of that date, as a result of a determination under section 215(i) of that Act (42 U.S.C. 415(i)).
							(d)Limitation on monetary allowance
 (1)In generalNotwithstanding any other provision of this section, the monetary allowance payable under subsection (a)(2) to a former President for any 12-month period—
 (A)except as provided in subparagraph (B), may not exceed the amount by which—
 (i)the monetary allowance that (but for this subsection) would otherwise be so payable for such 12-month period, exceeds (if at all)
 (ii)the applicable reduction amount for such 12-month period; and
 (B)shall not be less than the amount determined under paragraph (4). (2)Definition (A)In generalFor purposes of paragraph (1), the term applicable reduction amount means, with respect to any former President and in connection with any 12-month period, the amount by which—
 (i)the sum of— (I)the adjusted gross income (as defined in section 62 of the Internal Revenue Code of 1986) of the former President for the most recent taxable year for which a tax return is available; and
 (II)any interest excluded from the gross income of the former President under section 103 of such Code for such taxable year, exceeds (if at all)
 (ii)$400,000, subject to subparagraph (C).
 (B)Joint returnsIn the case of a joint return, subclauses (I) and (II) of subparagraph (A)(i) shall be applied by taking into account both the amounts properly allocable to the former President and the amounts properly allocable to the spouse of the former President.
 (C)Cost-of-living increasesThe dollar amount specified in subparagraph (A)(ii) shall be adjusted at the same time that, and by the same percentage by which, the monetary allowance of the former President is increased under subsection (c) (disregarding this subsection).
									(3)Disclosure requirement
 (A)DefinitionsIn this paragraph— (i)the terms return and return information have the meanings given those terms in section 6103(b) of the Internal Revenue Code of 1986; and
 (ii)the term Secretary means the Secretary of the Treasury or the Secretary of the Treasury's delegate. (B)RequirementA former President may not receive a monetary allowance under subsection (a)(2) unless the former President discloses to the Secretary, upon the request of the Secretary, any return or return information of the former President or spouse of the former President that the Secretary determines is necessary for purposes of calculating the applicable reduction amount under paragraph (2) of this subsection.
 (C)ConfidentialityExcept as provided in section 6103 of the Internal Revenue Code of 1986 and notwithstanding any other provision of law, the Secretary may not, with respect to a return or return information disclosed to the Secretary under subparagraph (B)—
 (i)disclose the return or return information to any entity or person; or (ii)use the return or return information for any purpose other than to calculate the applicable reduction amount under paragraph (2).
 (4)Increased costs due to security needsWith respect to the monetary allowance that would be payable to a former President under subsection (a)(2) for any 12-month period but for the limitation under paragraph (1), the Administrator of General Services, in coordination with the Director of the United States Secret Service, shall determine the amount of the allowance that is needed to pay the increased cost of doing business that is attributable to the security needs of the former President..
					(b)Surviving spouses of former Presidents
						(1)Increase in
 amount of monetary allowanceSubsection (e) of the first section of the Former Presidents Act of 1958 is amended—
 (A)in the first sentence, by striking $20,000 per annum, and inserting $100,000 per year (subject to paragraph (4)),; and
 (B)in the second sentence—
 (i)in paragraph (2), by striking and at the end;
 (ii)in paragraph (3)—
 (I)by striking or the government of the District of Columbia; and (II)by striking the period and inserting ; and; and
 (iii)by inserting after paragraph (3) the following:
									
 (4)shall, after its commencement date, be increased at the same time that, and by the same percentage by which, annuities of former Presidents are increased under subsection (c)..
								(2)Coverage of
 widower of a former PresidentSubsection (e) of the first section of the Former Presidents Act of 1958, as amended by paragraph (1), is amended—
 (A)by striking widow each place it appears and inserting widow or widower; and
 (B)by striking she and inserting she or he.
 (c)Subsection headingsThe first section of the Former Presidents Act of 1958 is amended—
 (1)in subsection (e), by inserting after the subsection enumerator the following: Widows and widowers.—; (2)in subsection (f), by inserting after the subsection enumerator the following: Definition.—; and
 (3)in subsection (g), by inserting after the subsection enumerator the following: Authorization of appropriations.—. 1943.Rule of constructionNothing in this subtitle or an amendment made by this subtitle shall be construed to affect—
 (1)any provision of law relating to the security or protection of a former President or a member of the family of a former President; or
 (2)funding, under the Former Presidents Act of 1958 or any other law, to carry out any provision of law described in paragraph (1).
					1944.Transition rules
					(a)Former
 PresidentsIn the case of any individual who is a former President on the date of enactment of this Act, the amendment made by section 1942(a) shall be applied as if the commencement date referred in subsection (b)(1)(A) of the first section of the Former Presidents Act of 1958, as amended by section 1942(a), coincided with such date of enactment.
 (b)WidowsIn the case of any individual who is the widow of a former President on the date of enactment of this Act, the amendments made by section 1942(b)(1) shall be applied as if the commencement date referred to in subsection (e)(1) of the first section of the Former Presidents Act of 1958, as amended by section 1942(b)(1), coincided with such date of enactment.
 1945.ApplicabilityFor a former President receiving a monetary allowance under the Former Presidents Act of 1958 on the day before the date of enactment of this Act, the limitation under subsection (d)(1) of the first section of that Act, as amended by section 1942(a), shall apply to the monetary allowance of the former President, except to the extent that the application of the limitation would prevent the former President from being able to pay the cost of a lease or other contract that is in effect on the day before the date of enactment of this Act and under which the former President makes payments using the monetary allowance, as determined by the Administrator of General Services.
				LMaking electronic Government accountable
 1961.Short titleThis subtitle may be cited as the Making Electronic Government Accountable By Yielding Tangible Efficiencies Act of 2016 or the MEGABYTE Act of 2016. 1962.OMB Directive on management of software licenses (a)DefinitionsIn this section—
 (1)the term Director means the Director of the Office of Management and Budget; and (2)the term Executive agency has the meaning given that term in section 105 of title 5, United States Code.
 (b)OMB DirectiveThe Director shall issue a directive to require the Chief Information Officer of each Executive agency to develop a comprehensive software licensing policy, which shall—
 (1)identify clear roles, responsibilities, and central oversight authority within the Executive agency for managing enterprise software license agreements and commercial software licenses; and
 (2)require the Chief Information Officer of each Executive agency to— (A)establish a comprehensive inventory, including 80 percent of software license spending and enterprise licenses in the Executive agency, by identifying and collecting information about software license agreements using automated discovery and inventory tools;
 (B)regularly track and maintain software licenses to assist the Executive agency in implementing decisions throughout the software license management life cycle;
 (C)analyze software usage and other data to make cost-effective decisions; (D)provide training relevant to software license management;
 (E)establish goals and objectives of the software license management program of the Executive agency; and
 (F)consider the software license management life cycle phases, including the requisition, reception, deployment and maintenance, retirement, and disposal phases, to implement effective decision-making and incorporate existing standards, processes, and metrics.
							(c)Report on software license management
 (1)In generalBeginning in the first fiscal year beginning after the date of enactment of this Act, and in each of the following 5 fiscal years, the Chief Information Officer of each Executive agency shall submit to the Director a report on the financial savings or avoidance of spending that resulted from improved software license management.
 (2)AvailabilityThe Director shall make each report submitted under paragraph (1) publically available. MConstruction consensus procurement improvement 1981.Short titleThis subtitle may be cited as the Construction Consensus Procurement Improvement Act of 2016.
 1982.Congressional findingsCongress makes the following findings: (1)The acquisition procedures that are often used effectively to procure products and other forms of services are not always appropriate for procurement of design and construction services.
 (2)Federal procurement officials often adopt contracting techniques from the private sector and have used those techniques effectively to procure products and services.
 (3)Design-build is a procurement technique Federal officials have adopted from the private sector that has worked well for procurement of design and construction services.
 (4)The current statutory framework for design-build could benefit from legislative refinement. (5)Reverse auctions are another procurement technique Federal officials have adopted from the private sector and used successfully to award contracts for the purchase of products that are commercially equivalent to commodities.
 (6)Despite their success in other contexts, reverse auctions are generally inappropriate for procurement of design and construction services, given the unique nature of each such project.
					1983.Design-build construction process improvement
					(a)Civilian contracts
 (1)In generalSection 3309(b) of title 41, United States Code, is amended to read as follows:  (b)Criteria for use (1)Contracts with a value of at least $750,000Two-phase selection procedures shall be used for entering into a contract for the design and construction of a public building, facility, or work when a contracting officer determines that the project has a value of $750,000 or greater, as adjusted for inflation in accordance with section 1908 of this title.
 (2)Contracts with a value less than $750,000For projects that a contracting officer determines have a value of less than $750,000, the contracting officer shall make a determination whether two-phase selection procedures are appropriate for use for entering into a contract for the design and construction of a public building, facility, or work when—
 (A)the contracting officer anticipates that 3 or more offers will be received for the contract; (B)design work must be performed before an offeror can develop a price or cost proposal for the contract;
 (C)the offeror will incur a substantial amount of expense in preparing the offer; and (D)the contracting officer has considered information such as—
 (i)the extent to which the project requirements have been adequately defined; (ii)the time constraints for delivery of the project;
 (iii)the capability and experience of potential contractors; (iv)the suitability of the project for use of the two-phase selection procedures;
 (v)the capability of the agency to manage the two-phase selection process; and (vi)other criteria established by the agency..
						(2)Annual reports
 (A)In generalNot later than November 30 of 2017, 2018, 2019, 2020, and 2021, the head of each agency shall compile an annual report of each instance in which the agency awarded a design-build contract pursuant to section 3309 of title 41, United States Code, during the fiscal year ending in such calendar year, in which—
 (i)more than 5 finalists were selected for phase-two requests for proposals; or (ii)the contract or order was awarded without using two-phase selection procedures.
 (B)Public availabilityThe Director of the Office of Management and Budget shall facilitate public access to the reports, including by posting them on a publicly available Internet website. A notice of the availability of each report shall be published in the Federal Register.
 (b)GAO reportsNot later than 270 days after the deadline for the final reports required under subsection (f) of section 3309 of title 41, United States Code, as added by subsection (a)(1), the Comptroller General of the United States shall issue a report analyzing the compliance of the various Federal agencies with the requirements of such section.
					1984.Prohibition on the use of a reverse auction for the award of a contract for design and construction
			 services
 (a)FindingCongress finds that, in contrast to a traditional auction in which the buyers bid up the price, sellers bid down the price in a reverse auction.
 (b)ProhibitionNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council, in consultation with the Administrator for Federal Procurement Policy, shall amend the Federal Acquisition Regulation to prohibit the use of reverse auctions as part of the two-phase selection procedure for awarding contracts for construction and design services.
 (c)DefinitionsFor purposes of this section— (1)the term design and construction services means—
 (A)site planning and landscape design; (B)architectural and engineering services (including surveying and mapping defined in section 1101 of title 40, United States Code);
 (C)interior design; (D)performance of substantial construction work for facility, infrastructure, and environmental restoration projects;
 (E)delivery and supply of construction materials to construction sites; or (F)construction or substantial alteration of public buildings or public works; and
 (2)the term reverse auction means, with respect to procurement by an agency— (A)a real-time auction conducted through an electronic medium among 2 or more offerors who compete by submitting bids for a supply or service contract with the ability to submit revised lower bids at any time before the closing of the auction; and
 (B)the award of the contract, delivery order, task order, or purchase order to the offeror, in whole or in part, based on the price obtained through the auction process.
							IIAccountability enhancements
			AExpanded whistleblower protections for employees
 2101.Short titleThis subtitle may be cited as the Dr. Chris Kirkpatrick Whistleblower Protection Act of 2016. IEmployees generally 2121.DefinitionsIn this part—
 (1)the terms agency and personnel action have the meanings given such terms under section 2302 of title 5, United States Code; and (2)the term employee means an employee (as defined in section 2105 of title 5, United States Code) of an agency.
						2122.Stays; probationary employees
 (a)Request by Special CounselSection 1214(b)(1) of title 5, United States Code, is amended by adding at the end the following:  (E)If the Merit Systems Protections Board grants a stay under this subsection, the head of the agency employing the employee shall give priority to a request for a transfer submitted by the employee..
 (b)Individual right of action for probationary employeesSection 1221 of title 5, United States Code, is amended by adding at the end the following:  (k)If the Merit Systems Protection Board grants a stay to an employee in probationary status under subsection (c), the head of the agency employing the employee shall give priority to a request for a transfer submitted by the employee..
 (c)Study regarding retaliation against probationary employeesThe Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report discussing retaliation against employees in probationary status.
 2123.Adequate access of Special Counsel to informationSection 1212(b) of title 5, United States Code, is amended by adding at the end the following:  (5)The Special Counsel, in carrying out this subchapter, is authorized to—
 (A)have access to all records, reports, audits, reviews, documents, papers, recommendations, or other material available to the applicable agency which relate to a matter within the jurisdiction or authority of the Special Counsel; and
 (B)request from any agency such information or assistance as may be necessary for carrying out the duties and responsibilities of the Special Counsel under this subchapter..
 2124.Prohibited personnel practicesSection 2302(b) of title 5, United States Code, is amended— (1)in paragraph (12), by striking or at the end;
 (2)in paragraph (13), by striking the period at the end and inserting ; or; and (3)by inserting after paragraph (13) the following:
							
 (14)access the medical record of another employee for the purpose of retaliation for a disclosure or activity protected under paragraph (8) or (9)..
						2125.Discipline of supervisors based on retaliation against whistleblowers
 (a)In generalSubchapter II of chapter 75 of title 5, United States Code, is amended by adding at the end the following:
							
								7515.Discipline of supervisors based on retaliation against whistleblowers
 (a)DefinitionsIn this section— (1)the term agency has the meaning given that term under section 2302;
 (2)the term prohibited personnel action means taking or failing to take an action in violation of paragraph (8), (9), or (14) of section 2302(b) against an employee of an agency; and
 (3)the term supervisor means a supervisor, as defined under section 7103(a), who is employed by an agency, as defined under paragraph (1) of this subsection.
										(b)Proposed adverse actions
 (1)In generalIn accordance with paragraph (2), the head of an agency shall propose against a supervisor whom the head of that agency, an administrative law judge, the Merit Systems Protection Board, the Office of Special Counsel, an adjudicating body provided under a union contract, a Federal judge, or the Inspector General of the agency determines committed a prohibited personnel action the following adverse actions:
 (A)With respect to the first prohibited personnel action, an adverse action that is not less than a 12-day suspension.
 (B)With respect to the second prohibited personnel action, removal. (2)Procedures (A)NoticeA supervisor against whom an adverse action under paragraph (1) is proposed is entitled to written notice.
											(B)Answer and evidence
 (i)In generalA supervisor who is notified under subparagraph (A) that the supervisor is the subject of a proposed adverse action under paragraph (1) is entitled to 14 days following such notification to answer and furnish evidence in support of the answer.
 (ii)No evidenceAfter the end of the 14-day period described in clause (i), if a supervisor does not furnish evidence as described in clause (i) or if the head of the agency determines that such evidence is not sufficient to reverse the proposed adverse action, the head of the agency shall carry out the adverse action.
 (C)Scope of proceduresParagraphs (1) and (2) of subsection (b) of section 7513, subsection (c) of such section, paragraphs (1) and (2) of subsection (b) of section 7543, and subsection (c) of such section shall not apply with respect to an adverse action carried out under this subsection.
 (c)No limitation on other adverse actionsWith respect to a prohibited personnel action, if the head of the agency carries out an adverse action against a supervisor under another provision of law, the head of the agency may carry out an additional adverse action under this section based on the same prohibited personnel action..
 (b)Technical and conforming amendmentThe table of sections for subchapter II of chapter 75 of title 5, United States Code, is amended by adding at the end the following:
							7515. Discipline of supervisors based on retaliation against whistleblowers..
						2126.Suicide by employees
 (a)ReferralThe head of an agency shall refer to the Office of Special Counsel, along with any information known to the agency regarding the circumstances described in paragraphs (2) and (3), any instance in which the head of the agency has information indicating—
 (1)an employee of the agency committed suicide; (2)prior to the death of the employee, the employee made any disclosure of information which reasonably evidences—
 (A)any violation of any law, rule, or regulation; or (B)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety; and
 (3)after a disclosure described in paragraph (2), a personnel action was taken against the employee. (b)Office of special counsel reviewFor any referral to the Office of Special Counsel under subsection (a), the Office of Special Counsel shall—
 (1)examine whether any personnel action was taken because of any disclosure of information described in subsection (a)(2); and
 (2)take any action the Office of Special Counsel determines appropriate under subchapter II of chapter 12 of title 5, United States Code.
 2127.Training for supervisorsIn consultation with the Office of Special Counsel and the Inspector General of the agency (or senior ethics official of the agency for an agency without an Inspector General), the head of each agency shall provide training regarding how to respond to complaints alleging a violation of whistleblower protections (as defined in section 2307 of title 5, United States Code, as added by section 2128) available to employees of the agency—
 (1)to employees appointed to supervisory positions in the agency who have not previously served as a supervisor; and
 (2)on an annual basis, to all employees of the agency serving in a supervisory position. 2128.Information on whistleblower protections (a)Existing provision (1)In generalSection 2302 of title 5, United States Code, is amended—
 (A)by striking subsection (c); and (B)by redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively.
								(2)Technical and conforming amendments
 (A)Section 4505a(b)(2) of title 5, United States Code, is amended by striking section 2302(d) and inserting section 2302(c). (B)Section 5755(b)(2) of title 5, United States Code, is amended by striking section 2302(d) and inserting section 2302(c).
 (C)Section 110(b)(2) of the Whistleblower Protection Enhancement Act of 2012 (5 U.S.C. 2302 note) is amended by striking section 2303(f)(1) or (2) and inserting section 2303(e)(1) or (2).
 (D)Section 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) is amended by striking 2302(c) each place it appears and inserting 2307. (E)Section 1217(d)(3) of the Panama Canal Act of 1979 (22 U.S.C. 3657(d)(3)) is amended by striking section 2302(d) and inserting section 2302(c).
 (F)Section 1233(b) of the Panama Canal Act of 1979 (22 U.S.C. 3673(b)) is amended by striking section 2302(d) and inserting section 2302(c). (b)Provision of informationChapter 23 of title 5, United States Code, is amended by adding at the end the following:
							
								2307.Information on whistleblower protections
 (a)DefinitionsIn this section— (1)the term agency has the meaning given that term in section 2302;
 (2)the term new employee means an individual— (A)appointed to a position as an employee of an agency on or after the date of enactment of the Dr. Chris Kirkpatrick Whistleblower Protection Act of 2016; and
 (B)who has not previously served as an employee; and (3)the term whistleblower protections means the protections against and remedies for a prohibited personnel practice described in paragraph (8), subparagraph (A)(i), (B), (C), or (D) of paragraph (9), or paragraph (14) of section 2302(b).
 (b)Responsibilities of head of agencyThe head of each agency shall be responsible for the prevention of prohibited personnel practices, for the compliance with and enforcement of applicable civil service laws, rules, and regulations, and other aspects of personnel management, and for ensuring (in consultation with the Special Counsel and the Inspector General of the agency) that employees of the agency are informed of the rights and remedies available to them under this chapter and chapter 12, including—
 (1)information regarding whistleblower protections available to new employees during the probationary period;
 (2)the role of the Office of Special Counsel and the Merit Systems Protection Board with regard to whistleblower protections; and
 (3)how to make a lawful disclosure of information that is specifically required by law or Executive order to be kept classified in the interest of national defense or the conduct of foreign affairs to the Special Counsel, the Inspector General of an agency, Congress, or other agency employee designated to receive such disclosures.
 (c)TimingThe head of each agency shall ensure that the information required to be provided under subsection (b) is provided to each new employee of the agency not later than 6 months after the date the new employee is appointed.
 (d)Information onlineThe head of each agency shall make available information regarding whistleblower protections applicable to employees of the agency on the public website of the agency, and on any online portal that is made available only to employees of the agency if one exists.
 (e)DelegeesAny employee to whom the head of an agency delegates authority for personnel management, or for any aspect thereof, shall, within the limits of the scope of the delegation, be responsible for the activities described in subsection (b)..
 (c)Technical and conforming amendmentThe table of sections for chapter 23 of title 5, United States Code, is amended by adding at the end the following:
							2307. Information on whistleblower protections..
						IIDepartment of Veterans Affairs employees 
					2141.Prevention of unauthorized access to medical records of employees of the Department of Veterans
			 Affairs
						(a)Development of plan
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (A)develop a plan to prevent access to the medical records of employees of the Department of Veterans Affairs by employees of the Department who are not authorized to access such records;
 (B)submit to the appropriate committees of Congress the plan developed under subparagraph (A); and (C)upon request, provide a briefing to the appropriate committees of Congress with respect to the plan developed under subparagraph (A).
 (2)ElementsThe plan required under paragraph (1) shall include the following: (A)A detailed assessment of strategic goals of the Department for the prevention of unauthorized access to the medical records of employees of the Department.
 (B)A list of circumstances in which an employee of the Department who is not a health care provider or an assistant to a health care provider would be authorized to access the medical records of another employee of the Department.
 (C)Steps that the Secretary will take to acquire new or implement existing technology to prevent an employee of the Department from accessing the medical records of another employee of the Department without a specific need to access such records.
 (D)Steps the Secretary will take, including plans to issue new regulations, as necessary, to ensure that an employee of the Department may not access the medical records of another employee of the Department for the purpose of retrieving demographic information if that demographic information is available to the employee in another location or through another format.
 (E)A proposed timetable for the implementation of such plan. (F)An estimate of the costs associated with implementing such plan.
 (b)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Homeland Security and Governmental Affairs and the Committee on Veterans’ Affairs of the Senate; and
 (2)the Committee on Oversight and Government Reform and the Committee on Veterans’ Affairs of the House of Representatives.
							2142.Outreach on availability of mental health services available to employees of the Department of
 Veterans AffairsThe Secretary of Veterans Affairs shall conduct a program of outreach to employees of the Department of Veterans Affairs to inform those employees of any mental health services, including telemedicine options, that are available to them.
 2143.Protocols to address threats against employees of the Department of Veterans AffairsThe Secretary of Veterans Affairs shall ensure protocols are in effect to address threats from individuals receiving health care from the Department of Veterans Affairs directed towards employees of the Department who are providing such health care.
					2144.Comptroller General of the United States study on accountability of chiefs of police of Department
 of Veterans Affairs medical centersThe Comptroller General of the United States shall conduct a study to assess the reporting, staffing, accountability, and chain of command structure of the Department of Veterans Affairs police officers at medical centers of the Department.
					BEnhanced whistleblower protection for contractor and grantee employees
				2201.Enhancement of whistleblower protection for contractor and grantee employees
					(a)Protection for employees of grantees and subgrantees
 (1)Defense grantsSection 2409(a)(1) of title 10, United States Code, is amended by inserting or personal services contractor after subgrantee. (2)Civilian grantsSection 4712(a)(1) of title 41, United States Code, is amended by striking or grantee and inserting grantee, or subgrantee or personal services contractor.
						(b)Prohibition on reimbursement for legal fees accrued in defense against reprisal claims
 (1)Defense contractsSection 2324(k) of title 10, United States Code, is amended— (A)by inserting or subcontractor, or personal services contractor after contractor each place it appears;
 (B)by inserting or subcontract after contract each place it appears; and (C)in paragraph (1), by inserting or to any other activity described in subparagraphs (A) through (C) of section 2409(a)(1) of this title after statute or regulation.
							(2)Civilian contracts
 (A)In generalSection 4310 of title 41, United States Code, is amended— (i)by inserting or subcontractor, or personal services contractor after contractor each place it appears;
 (ii)by inserting or subcontract after contract each place it appears; and (iii)in subsection (b)(1), by inserting or to any other activity described in section 4712(a)(1) of this title after statute or regulation.
 (B)Conforming amendmentSection 4304(a)(15) of title 41, United States Code, is amended by inserting or subcontractor, or personal service contractor after contractor. (c)Inclusion of contract clause in contracts awarded before effective dateAt the time of any major modification to a contract that was awarded before the date of the enactment of this Act, the head of the contracting agency shall include in the contract a contract clause providing for the applicability of the amendments made by this section and section 827 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1833).
					COffice of Special Counsel reauthorization
 2301.Short titleThis subtitle may be cited as the Office of Special Counsel Reauthorization Act of 2016. 2302.Adequate access of Special Counsel to informationSection 1212(b) of title 5, United States Code, is amended by adding at the end the following:
					
 (5)(A)The Special Counsel, in carrying out this subchapter— (i)shall have timely access to all records, data, reports, audits, reviews, documents, papers, recommendations, or other material available to the applicable agency which relate to a matter within the jurisdiction or authority of the Special Counsel;
 (ii)may request from any agency the information or assistance that may be necessary for the Special Counsel to carry out the duties and responsibilities of the Special Counsel under this subchapter; and
 (iii)may require, during an investigation, review, or inquiry of an agency, any employee of the agency to provide to the Special Counsel any record or other information that relates to a matter within the jurisdiction or authority of the Special Counsel.
 (B)(i)A claim of common law privilege by an agency, or an officer or employee of an agency, shall not prevent the Special Counsel from obtaining any material described in subparagraph (A)(i) with respect to the agency.
 (ii)The submission of material described in subparagraph (A)(i) by an agency to the Special Counsel may not be deemed to waive any assertion of privilege by the agency against a non-Federal entity or against an individual in any other proceeding.
 (iii)With respect to any record or other information made available to the Special Counsel by an agency under subparagraph (A), the Special Counsel may only disclose the record or information for a purpose that is in furtherance of any authority provided to the Special Counsel in this subchapter.
 (6)The Special Counsel shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and each committee of Congress with jurisdiction over the applicable agency a report regarding any case of contumacy or failure to comply with a request submitted by the Special Counsel under paragraph (5)(A)..
 2303.Prohibited personnel practices; information on whistleblower protectionsSection 2302 of title 5, United States Code, is amended— (1)in subsection (a)(2)(A)—
 (A)in clause (xi), by striking and at the end; (B)by redesignating clause (xii) as clause (xiii); and
 (C)by inserting after clause (xi) the following:  (xii)for the purposes of paragraph (8) or (9) of subsection (b), the accessing of a medical record of the employee or applicant for employment; and; 
 (2)in subsection (b)(9)(D), by inserting , rule, or regulation after order; and (3)by striking subsection (c) and inserting the following:
						
 (c)(1)In this subsection— (A)the term new employee means an individual—
 (i)appointed to a position as an employee on or after the date of enactment of the Office of Special Counsel Reauthorization Act of 2016; and
 (ii)who has not previously served as an employee; and (B)the term whistleblower protections means the protections against and remedies for a prohibited personnel practice described in paragraph (8) or subparagraph (A)(i), (B), (C), or (D) of paragraph (9) of subsection (b).
 (2)The head of each agency shall be responsible for— (A)preventing prohibited personnel practices;
 (B)complying with and enforcing applicable civil service laws, rules, and regulations, and other aspects of personnel management; and
 (C)ensuring, in consultation with the Special Counsel and the Inspector General of the agency, that employees of the agency are informed of the rights and remedies available to the employees under this chapter and chapter 12, including—
 (i)information with respect to whistleblower protections available to new employees during a probationary period;
 (ii)the role of the Office of Special Counsel and the Merit Systems Protection Board with respect to whistleblower protections; and
 (iii)the means by which, with respect to information that is otherwise required by law or Executive order to be kept classified in the interest of national defense or the conduct of foreign affairs, an employee may make a lawful disclosure of the information to—
 (I)the Special Counsel; (II)the Inspector General of an agency;
 (III)Congress; or (IV)another employee of the agency who is designated to receive such a disclosure.
 (3)The head of each agency shall ensure that the information described in paragraph (2) is provided to each new employee of the agency not later than 180 days after the date on which the new employee is appointed.
 (4)The head of each agency shall make available information regarding whistleblower protections applicable to employees of the agency on the public website of the agency and on any online portal that is made available only to employees of the agency, if such portal exists.
 (5)Any employee to whom the head of an agency delegates authority for any aspect of personnel management shall, within the limits of the scope of the delegation, be responsible for the activities described in paragraph (2)..
					2304.Additional whistleblower provisions
 (a)Explanations for failure to take actionSection 1213 of title 5, United States Code, is amended— (1)in subsection (b), by striking 15 days and inserting 45 days;
 (2)in subsection (e)— (A)in paragraph (1), by striking Any such report and inserting Any report required under subsection (c) or paragraph (5) of this subsection;
 (B)by striking paragraph (2) and inserting the following:  (2)Upon receipt of any report that the head of an agency is required to submit under subsection (c), the Special Counsel shall review the report and determine whether—
 (A)the findings of the head of the agency appear reasonable; and (B)if the Special Counsel requires the head of the agency to submit a supplemental report under paragraph (5), the reports submitted by the head of the agency collectively contain the information required under subsection (d).;
 (C)in paragraph (3), by striking agency report received pursuant to subsection (c) of this section and inserting report submitted to the Special Counsel by the head of an agency under subsection (c) or paragraph (5) of this subsection; and
 (D)by adding at the end the following:  (5)If, after conducting a review of a report under paragraph (2), the Special Counsel concludes that the Special Counsel requires additional information or documentation to determine whether the report submitted by the head of an agency is reasonable and sufficient, the Special Counsel may request that the head of the agency submit a supplemental report—
 (A)containing the additional information or documentation identified by the Special Counsel; and (B)which the head of the agency shall submit to the Special Counsel within a period of time specified by the Special Counsel.; and
 (3)by striking subsection (h) and inserting the following:  (h)The Special Counsel may not respond to any inquiry or disclose any information about any person who makes a disclosure under this section except in accordance with section 552a or as required by any other provision of Federal law..
 (b)Retaliatory investigationsSection 1214 of title 5, United States Code, is amended by adding at the end the following:  (i)The Special Counsel may petition the Board to order corrective action, including fees, costs, or damages reasonably incurred by an employee due to an investigation of the employee by an agency, if the investigation by an agency was commenced, expanded, or extended in retaliation for a disclosure or protected activity described under section 2302(b)(8) or section 2302(b)(9)(A)(i), (B), (C), or (D), even if no personnel action, as defined under section 2302(a), is taken or not taken..
 (c)Sensitive positionsSection 7701 of title 5, United States Code, is amended— (1)by redesignating subsection (k) as subsection (l); and
 (2)by inserting after subsection (j) the following:  (k)(1)The Board has authority to review on the merits an appeal by an employee or applicant for employment of an action arising from a determination that the employee or applicant for employment is ineligible for a sensitive position if—
 (A)the sensitive position does not require a security clearance or access to classified information; and
 (B)such action is otherwise appealable. (2)In this subsection, the term sensitive position means a position designated as a sensitive position under Executive Order 10450 (5 U.S.C. 7311 note), or any successor thereto..
						(d)Protection of whistleblowers as criteria in performance appraisals
 (1)Establishment of systemsSection 4302 of title 5, United States Code, is amended— (A)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
 (B)by inserting after subsection (a) the following:  (b)(1)The head of each agency, in consultation with the Director of the Office of Personnel Management and the Special Counsel, shall develop criteria that—
 (A)the head of the agency shall use as a critical element for establishing the job requirements of a supervisory employee; and
 (B)promote the protection of whistleblowers.
 (2)The criteria required under paragraph (1) shall include principles for the protection of whistleblowers, such as the degree to which supervisory employees—
 (A)respond constructively when employees of the agency make disclosures described in subparagraph (A) or (B) of section 2302(b)(8);
 (B)take responsible actions to resolve such disclosures; and (C)foster an environment in which employees of the agency feel comfortable making such disclosures to supervisory employees or other appropriate authorities.
 (3)In this subsection— (A)the term agency means any entity the employees of which are covered by paragraphs (8) and (9) of section 2302(b), without regard to whether any other provision of this section is applicable to the entity;
 (B)the term supervisory employee means an employee who would be a supervisor, as defined in section 7103(a), if the agency employing the employee was an agency for purposes of chapter 71; and
 (C)the term whistleblower means an employee who makes a disclosure described in section 2302(b)(8).. (2)Criteria for performance appraisalsSection 4313 of title 5, United States Code is amended—
 (A)in paragraph (4), by striking and at the end; (B)in paragraph (5), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (6)protecting whistleblowers, as described in section 4302(b)(2)..
							(e)Annual report to Congress on unacceptable performance in whistleblower protection
 (1)DefinitionsIn this subsection, the terms agency and whistleblower have the meanings given the terms in section 4302(b)(3) of title 5, United States Code, as amended by subsection (d).
 (2)ReportEach agency shall annually submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and each committee of Congress with jurisdiction over the agency a report that details—
 (A)the number of performance appraisals, for the year covered by the report, that determined that an employee of the agency failed to meet the standards for protecting whistleblowers that were established under section 4302(b) of title 5, United States Code, as amended by subsection (d);
 (B)the reasons for the determinations described in subparagraph (A); and (C)each disciplinary or corrective action taken by the agency in response to a determination under subparagraph (A).
 (f)Technical and conforming amendmentSection 4301 of title 5, United States Code, is amended, in the matter preceding paragraph (1), by striking For the purpose of and inserting Except as otherwise expressly provided, for the purpose of.
 2305.Termination of certain investigations by the Office of Special CounselSection 1214(a) of title 5, United States Code, is amended— (1)in paragraph (1)(D), in the first sentence, by inserting other than a termination of an investigation described in paragraph (6)(A) after investigation of a prohibited personnel practice; and
 (2)by adding at the end the following:  (6)(A)Not later than 30 days after receiving an allegation of a prohibited personnel practice under paragraph (1), the Special Counsel may terminate an investigation of the allegation without further inquiry or an opportunity for the individual who submitted the allegation to respond if the Special Counsel determines that—
 (i)the same allegation, based on the same set of facts and circumstances had previously been— (I)(aa)made by the individual; and
 (bb)investigated by the Special Counsel; or (II)filed by the individual with the Merit Systems Protection Board;
 (ii)the Special Counsel does not have jurisdiction to investigate the allegation; or (iii)the individual knew or should have known of the alleged prohibited personnel practice on or before the date that is 3 years before the date on which the Special Counsel received the allegation.
 (B)Not later than 30 days after the date on which the Special Counsel terminates an investigation under subparagraph (A), the Special Counsel shall provide a written notification to the individual who submitted the allegation of a prohibited personnel practice that states the basis of the Special Counsel for terminating the investigation..
 2306.Allegations of wrongdoing within the Office of Special CounselSection 1212 of title 5, United States Code, is amended by adding at the end the following:  (i)The Special Counsel shall enter into at least 1 agreement with the Inspector General of an agency under which—
 (1)the Inspector General shall— (A)receive, review, and investigate allegations of prohibited personnel practices or wrongdoing filed by employees of the Office of Special Counsel; and
 (B)develop a method for an employee of the Office of Special Counsel to directly communicate with the Inspector General; and
 (2)the Special Counsel— (A)may not require an employee of the Office of Special Counsel to seek authorization or approval before directly contacting the Inspector General in accordance with the agreement; and
 (B)may reimburse the Inspector General for services provided under the agreement.. 2307.Reporting requirements (a)Annual reportSection 1218 of title 5, United States Code, is amended to read as follows:
						
 1218.Annual reportThe Special Counsel shall submit to Congress, on an annual basis, a report on the activities of the Special Counsel, which shall include, for the year preceding the submission of the report—
 (1)the number, types, and disposition of allegations of prohibited personnel practices filed with the Special Counsel and the costs of resolving such allegations;
 (2)the number of investigations conducted by the Special Counsel; (3)the number of stays or disciplinary actions negotiated with agencies by the Special Counsel;
 (4)the number of subpoenas issued by the Special Counsel; (5)the number of instances in which the Special Counsel reopened an investigation after the Special Counsel had made an initial determination with respect to the investigation;
 (6)the actions that resulted from reopening investigations as described in paragraph (5); (7)the number of instances in which the Special Counsel did not make a determination before the end of the 240-day period described in section 1214(b)(2)(A)(i) regarding whether there were reasonable grounds to believe that a prohibited personnel practice had occurred, existed, or was to be taken;
 (8)a description of the recommendations and reports made by the Special Counsel to other agencies under this subchapter and the actions taken by the agencies as a result of the recommendations or reports;
 (9)the number of— (A)actions initiated before the Merit Systems Protection Board, including the number of corrective action petitions and disciplinary action complaints initiated;
 (B)stays and extensions of stays obtained from the Merit Systems Protection Board; and (C)requests for enforcement of subpoenas or requests for enforcement by the Merit Systems Protection Board described in section 1212(b)(6);
 (10)the number of prohibited personnel practice complaints that resulted in— (A)a favorable action for the complainant, organized by actions in—
 (i)complaints dealing with reprisals against whistleblowers; and (ii)all other complaints; and
 (B)a favorable outcome for the complainant, organized by outcomes in— (i)complaints dealing with reprisals against whistleblowers; and
 (ii)all other complaints; (11)the number of corrective actions that the Special Counsel required an agency to take after a finding by the Special Counsel of a prohibited personnel practice, as defined in section 2302(b); and
 (12)the results for the Office of Special Counsel of any employee viewpoint survey conducted by the Office of Personnel Management or any other agency..
 (b)Public informationSection 1219(a)(1) of title 5, United States Code, is amended to read as follows:  (1)a list of any noncriminal matters referred to the head of an agency under section 1213(c), together with—
 (A)a copy of the information transmitted to the head of the agency under section 1213(c)(1); (B)any report from the agency under section 1213(c)(1)(B) relating to the matter;
 (C)if appropriate, not otherwise prohibited by law, and consented to by the complainant, any comments from the complainant under section 1213(e)(1) relating to the matter; and
 (D)the comments or recommendations of the Special Counsel under paragraph (3) or (4) of section 1213(e);.
					2308.Establishment of survey pilot program
 (a)In generalThe Office of Special Counsel shall design and establish a pilot program under which the Office shall conduct, during the period beginning on October 1, 2017 and ending on September 30, 2018, a survey of individuals who have filed a complaint or disclosure with the Office.
 (b)PurposeThe survey under subsection (a) shall be designed for the purpose of collecting information and improving service at various stages of a review or investigation by the Office of Special Counsel.
 (c)ResultsThe results of the survey under subsection (a) shall be published in the annual report of the Office of Special Counsel.
 (d)Suspension of other surveysDuring the period beginning on October 1, 2017 and ending on September 30, 2018, section 13 of the Act entitled An Act to reauthorize the Office of Special Counsel, and for other purposes, approved October 29, 1994 (5 U.S.C. 1212 note), shall have no force or effect.
					2309.Authorization of appropriations
 (a)In generalSection 8(a)(2) of the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note) is amended by striking 2003, 2004, 2005, 2006, and 2007 and inserting 2016 through 2021.
 (b)Effective dateThe amendment made by subsection (a) shall take effect as though enacted on September 30, 2015. June 6, 2016Read the second time and placed on the calendar